Exhibit 10.1

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE RIGEL PHARMACEUTICALS, INC. HAS DETERMINED THE
INFORMATION (II) IS NOT MATERIAL AND (II) WOULD LIKLEY CAUSE COMPETITIVE HARM TO
RIGEL PHARMACEUTICALS, INC. IF PUBLICLY DISCLOSED.

 

 

CREDIT AND SECURITY AGREEMENT

dated as of September 27, 2019

by and among

RIGEL PHARMACEUTICALS, INC., as a Borrower

and any additional borrower that hereafter becomes party hereto,

and

MIDCAP FINANCIAL TRUST,

as Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

Picture 1 [rigl20190930ex101a367bb001.jpg]

 










 

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of September 27,
2019 (the “Closing Date”) by and among MIDCAP FINANCIAL TRUST, a Delaware
statutory trust (“MidCap”), as administrative agent, the Lenders listed on the
Credit Facility Schedule attached hereto and otherwise party hereto from time to
time (each a “Lender”, and collectively the “Lenders”), RIGEL PHARMACEUTICALS,
INC., a Delaware corporation (“Rigel”), and the other entities from time to time
party to this Agreement as borrowers (collectively in the singular, “Borrower”),
provides the terms on which Lenders agree to lend to Borrower and Borrower shall
repay the Lenders.  The parties agree as follows:

1.         ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Article 15.  All other capitalized terms contained in
Article 4 and Exhibit A, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein.  All headings
numbered without a decimal point are herein referred to as “Articles,” and all
paragraphs numbered with a decimal point (and all subparagraphs or subsections
thereof) are herein referred to as “Sections.”  All references herein to a
merger, transfer, consolidation, amalgamation, assignment, sale or transfer, or
analogous term, will be construed to mean also a division of or by a limited
liability company, as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale or transfer, or similar term, as applicable.  Any
series of limited liability company shall be considered a separate Person.

2.         CREDIT FACILITIES AND TERMS

2.1          Promise to Pay.  Borrower hereby unconditionally promises to pay to
each Lender in accordance with each Lender’s respective Pro Rata Share of each
Credit Facility, the outstanding principal amount of all Credit Extensions made
by the Lenders under such Credit Facility and accrued and unpaid interest
thereon and any other amounts due hereunder as and when due in accordance with
this Agreement.

2.2          Credit Facilities.  Subject to the terms and conditions hereof,
each Lender, severally, but not jointly, agrees to make available to Borrower
Credit Extensions in respect of each Credit Facility set forth opposite such
Lender’s name on the Credit Facility Schedule, in each case not to exceed such
Lender’s commitment as identified on the Credit Facility Schedule (such
commitment of each Lender, as it may be amended to reflect assignments made in
accordance with this Agreement or terminated or reduced in accordance with this
Agreement, its “Applicable Commitment”, and the aggregate of all such
commitments of all Lenders, the “Applicable Commitments”).

2.3       Credit Facilities.

(a)              Nature of Credit Facility; Credit Extension Requests.  Credit
Extensions in respect of a Credit Facility may be requested by Borrower to be
made by the applicable Lenders on any Business Day during the Draw Period for
such Credit Facility, but no Credit Extensions in respect of a Credit Facility
shall be made before the applicable Commitment Commencement Date or after the
applicable Commitment Termination Date.  For any Credit Extension requested
under a Credit Facility (other than a Credit 










 

Extension on the Closing Date), Agent must receive the completed Credit
Extension Form by 12:00 noon (New York time) ten (10) Business Days prior to the
date the Credit Extension is to be funded (other than the Credit Extension made
on the Closing Date).  To the extent any Credit Facility proceeds are repaid for
any reason, whether voluntarily or involuntarily (including repayments from
insurance or condemnation proceeds), Agent and the Lenders shall have no
obligation to re-advance such sums to Borrower.

(b)              Principal Payments.  Principal payable on account of a Credit
Facility shall be payable by Borrower to Agent, for the account of the
applicable Lenders in accordance with their respective Pro Rata Shares,
immediately upon the earliest of (i) the date(s) set forth in the Amortization
Schedule for such Credit Facility, or (ii) the Maturity Date. Except as this
Agreement may specifically provide otherwise, all prepayments of Credit
Extensions under the Credit Facilities shall be applied by Agent to the
applicable Credit Facility in inverse order of maturity.  The monthly payments
required under the Amortization Schedule shall continue in the same amount (for
so long as the applicable Credit Facility shall remain outstanding)
notwithstanding any partial prepayment, whether mandatory or optional, of the
applicable Credit Facility.

(c)              Mandatory Prepayment.  If a Credit Facility is accelerated
following the occurrence of an Event of Default, Borrower shall immediately pay
to Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the
Credit Facility and all other Obligations, plus accrued and unpaid interest
thereon, (ii) any fees payable under the Fee Letters by reason of such
prepayment, (iii) the Applicable Prepayment Fee as specified in the Credit
Facility Schedule for the Credit Facility being prepaid, and (iv) all other sums
that shall have become due and payable, including Protective
Advances.  Additionally, at the election of Agent, Borrower shall prepay the
Credit Facilities (to be allocated pro rata among the outstanding Credit
Extensions under all Credit Facilities) in the following amounts:  (A) within
five (5) Business Days after the date on which any Credit Party (or Agent as
loss payee or assignee) receives any casualty proceeds in excess of [***]
($[***]) for property, in respect of assets upon which Agent has been granted a
Lien, an amount equal to [***] ([***]%) of of such proceeds (net of
out-of-pocket expenses and, in the case of personal property, repayment of any
permitted purchase money debt encumbering the personal property that suffered
such casualty), or such lesser portion of such proceeds as Agent shall elect to
apply to the Obligations; and  (B) within five (5) Business Days after receipt
by any Credit Party of the proceeds of any asset disposition of personal
property not made in the Ordinary Course of Business (other than transfers
permitted by Section 7.1) an amount equal to [***] ([***]%) of the net cash
proceeds of such asset disposition (net of out-of-pocket expenses and repayment
of any permitted purchase money debt encumbering such asset), or such lesser
portion as Agent shall elect to apply to the Obligations.  Notwithstanding the
foregoing, (a) so long as no Default or Event of Default










 

has occurred and is continuing, Borrower shall have the option of applying the
proceeds of any casualty policy up to [***] ($[***]) in the aggregate with
respect to any property loss in any one (1) year, toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (x) shall be of greater, equal, or like value as the replaced
or repaired Collateral and (y) shall be deemed Collateral in which Agent and the
Lenders have been granted a first priority security interest, and (b) after the
occurrence and during the continuance of a Default or Event of Default, all
proceeds payable under such casualty policy shall, at the option of Agent, be
payable to Agent, for the ratable benefit of the Lenders, on account of the
Obligations.

(d)              Permitted Prepayment.  Except as provided below, Borrower shall
have no right to prepay the Credit Extensions made in respect of a Credit
Facility.  For the applicable Credit Facility as specified in the Credit
Facility Schedule therefor, Borrower shall have the option to prepay the
Prepayable Amount (as defined below) of such Credit Facility advanced by the
Lenders under this Agreement, provided Borrower (i) provides irrevocable written
notice to Agent and each Lender of its election to prepay the Prepayable Amount
at least five (5) Business Days prior to such prepayment, and (ii) pays to
Agent, for payment to each applicable Lender in accordance with its respective
Pro Rata Share, on the date of such prepayment, an amount equal to the sum of
(A) the Prepayable Amount, plus accrued interest thereon, (B) any fees payable
under the Fee Letters by reason of such prepayment, (C) the Applicable
Prepayment Fee as specified in the Credit Facility Schedule for the Credit
Facility being prepaid, and (D) all Protective Advances.  The term “Prepayable
Amount” means the lesser of (x) all of the Credit Extensions and all other
Obligations under all Credit Facilities and (y) a portion of the Credit
Extensions and related Obligations in amounts of no less than ($[***]) of
principal being prepaid.

2.4          Reserved.

2.5          Reserved.

2.6          Interest and Payments; Administration.

(a)              Interest; Computation of Interest.  Each Credit Extension shall
bear interest on the outstanding principal amount thereof from the date when
made until paid in full at a rate per annum equal to the Applicable Interest
Rate.  Each Lender may, upon the failure of Borrower to pay any fees or interest
as required herein, capitalize such interest and fees and begin to accrue
interest thereon until paid in full, which such interest shall be at a rate per
annum equal to the Applicable Interest Rate unless and until the Default Rate
shall otherwise apply.  All other Obligations shall bear interest on the
outstanding amount thereof from the date they first become payable by Borrower
under the Financing Documents until paid in full at a rate per annum equal to
the Applicable










 

Interest Rate unless and until the Default Rate shall otherwise apply.  Interest
on the Credit Extensions and all fees payable under the Financing Documents
shall be computed on the basis of a three hundred sixty (360) day year and the
actual number of days elapsed in the period during which such interest
accrues.  In computing interest on any Credit Extension or other advance, the
date of the making of such Credit Extension or advance shall be included and the
date of payment shall be excluded; provided,  however, that if any Credit
Extension or advance is repaid on the same day on which it is made, such day
shall be included in computing interest on such Credit Extension or advance.  As
of each Applicable Interest Rate Determination Date, Agent shall determine
(which determination shall, absent manifest error in calculation, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Credit Extensions.

(b)              Default Rate.  Upon the election of Agent following the
occurrence and during the continuance of an Event of Default, Obligations shall
bear interest at a rate per annum which is [***] ([***]%)  above the rate that
is otherwise applicable thereto (the “Default Rate”).  Payment or acceptance of
the increased interest rate provided in this subsection is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Agent or the
Lenders.

(c)              Payments Generally.  Except as otherwise provided in this
Agreement, including pursuant to Section 2.6(c), or as otherwise directed by
Agent, all payments in respect of the Obligations shall be made to Agent for the
account of the applicable Lenders in accordance with their Pro Rata
Share.  Payments of principal and interest in respect of each Credit Facility
shall be made to each applicable Lender identified on the applicable Credit
Facility Schedule.  All Obligations are payable upon demand of Agent in the
absence of any other due date specified herein.  All fees payable under the
Financing Documents shall be deemed non-refundable as of the date paid.  Any
payment required to be made to Agent or a Lender (and any servicer or trustee on
behalf of a securitization vehicle designated by either) under this Agreement
may be made by debit or automated clearing house payment initiated by Agent or
such Lender (or any servicer designated or trustee on behalf of a securitization
vehicle on behalf of either) from any of Borrower’s deposit accounts, including
the Designated Funding Account, and Borrower hereby authorizes Agent and each
Lender (or any servicer or trustee on behalf of a securitization vehicle
designated on behalf of either) to debit any such accounts for any amounts
Borrower owes hereunder when due; provided that Agent shall endeavor in good
faith to give five (5) days prior written notice to Borrower that such debit
shall be made.  Without limiting the foregoing, Borrower shall tender to Agent
and the Lenders any authorization forms as Agent or any Lender may require to
implement such debit or automated clearing house payment.  These debits or
automated clearing house payments shall not constitute a set-off. Payments of
principal and/or interest received after 12:00










 

noon New York time are considered received at the opening of business on the
next Business Day.  When a payment is due on a day that is not a Business Day,
the payment is due the next Business Day and additional fees or interest, as
applicable, shall continue to accrue until paid. All payments to be made by
Borrower under any Financing Document shall be made without set-off, recoupment
or counterclaim, in lawful money of the United States and in immediately
available funds.  The balance of the Obligations, as recorded in Agent’s books
and records at any time, shall be conclusive and binding evidence of the amounts
due and owing to Agent and the Lenders by each Borrower absent manifest error;
provided,  however, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay all amounts owing
hereunder or under any Financing Document.  Agent shall endeavor to provide
Borrower with a monthly statement regarding the Credit Extensions (but neither
Agent nor any Lender shall have any liability if Agent shall fail to provide any
such statement).  Unless Borrower notifies Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected
therein.

(d)              Interest Payments; Maturity Date.  Commencing on the first
(1st) Payment Date following the funding of a Credit Extension, and continuing
on the Payment Date of each successive month thereafter through and including
the Maturity Date, Borrower shall make monthly payments of interest, in arrears,
calculated as set forth in this Section 2.6.  All unpaid principal and accrued
interest is due and payable in full on the Maturity Date or any earlier date
specified herein.  If the Obligations are not paid in full on or before the
Maturity Date, all interest thereafter accruing shall be payable immediately
upon accrual.

(e)              Fees.  Borrower shall pay, as and when due and payable under
the terms of the Fee Letters, to Agent and each Lender, as applicable, for their
own accounts and not for the benefit of any other Lenders, the fees set forth in
the Fee Letters.

(f)               Protective Advances.  Borrower shall pay to Agent for the
account of the Lenders all Protective Advances (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement and the
other Financing Documents) when due under any Financing Document (and in the
absence of any other due date specified herein, such Protective Advances shall
be due upon demand).

(g)              Maximum Lawful Rate.  In no event shall the interest charged
hereunder with respect to the Obligations exceed the maximum amount permitted
under the Laws of the State of New York.  Notwithstanding anything to the
contrary in any Financing Document, if at any time the rate of interest payable
hereunder (the “Stated Rate”) would exceed the highest rate of interest
permitted under any applicable Law to be










 

charged (the “Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the Stated Rate
is less than the Maximum Lawful Rate, Borrower shall, to the extent permitted by
Law, continue to pay interest at the Maximum Lawful Rate until such time as the
total interest received is equal to the total interest which would have been
received had the Stated Rate been (but for the operation of this provision) the
interest rate payable.  Thereafter, the interest rate payable shall be the
Stated Rate unless and until the Stated Rate again would exceed the Maximum
Lawful Rate, in which event this provision shall again apply.  In no event shall
the total interest received by any Lender exceed the amount which it could
lawfully have received, had the interest been calculated for the full term
hereof at the Maximum Lawful Rate.  If, notwithstanding the prior sentence, any
Lender has received interest hereunder in excess of the Maximum Lawful Rate,
such excess amount shall be applied to the reduction of the principal balance of
such Lender’s Credit Extensions or to other amounts (other than interest)
payable hereunder, and if no such Credit Extensions or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to
Borrower.  In computing interest payable with reference to the Maximum Lawful
Rate applicable to any Lender, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made.

(h)              Taxes; Additional Costs.

(i)           Any and all payments by or on account of any obligation of
Borrower hereunder shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  For purposes of this Section 2.6(h), the
term “applicable law” shall include FATCA.  If any applicable law (as determined
in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by Borrower shall be increased
as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.6(h)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.










 

(ii)          Borrower shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of Agent timely reimburse it
for the payment of, any Other Taxes.

(iii)         Borrower shall indemnify each Recipient, within ten (10) Business
Days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.6(h)) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
and documented out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender (with a copy to
Agent), or by Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(iv)         Each Lender shall severally indemnify Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that Borrower has not already indemnified Agent for such
Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.1(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Agent in connection with this Agreement or any
Obligation, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes Agent to set off and apply any
and all amounts at any time owing to such Lender pursuant to this Agreement or
otherwise payable by Agent to the Lender from any other source against any
amount due to Agent under this paragraph (iv).

(v)          As soon as practicable after any payment of Taxes by Borrower to a
Governmental Authority pursuant to this Section 2.6(h), upon Agent’s reasonable
request, Borrower shall deliver to Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such










 

payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to Agent.

(vi)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made in connection with this Agreement
or any Obligation shall deliver to Borrower and Agent, at the time or times
prescribed by applicable Law or reasonably requested by Borrower or Agent, such
properly completed and executed documentation reasonably requested by Borrower
or Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by Borrower or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Agent as will enable
Borrower or Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two (2) sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.6(h)(vii)(A), (vii)(B) and (vii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(vii)        Without limiting the generality of the foregoing,

(A)         any Lender that is a U.S. Person shall deliver to Borrower and Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Agent), executed copies of IRS Form W-9 certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), whichever of the following is
applicable:

(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any Financing Document, executed copies of IRS
Form W-8BEN-E or W-8BEN, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable










 

payments under this Agreement or any other Financing Document, IRS Form W-8BEN-E
or W-8BEN, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2)          executed copies of IRS Form W-8ECI;

(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the IRC, (x) executed
copies of IRS Form W-8BEN-E or W-8BEN, as applicable and (y) a certification
reasonably satisfactory to Borrower and Agent to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the IRC, or a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the IRC, together with such Other Tax
Certification as Borrower or Agent may reasonably request from time to time; or

(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E or W-8BEN, as applicable, IRS Form W-9, and/or such Other Tax
Certification from each beneficial owner as Borrower or Agent may reasonably
request, as applicable; provided that if the Foreign Lender is a partnership and
one (1) or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide such Other Tax
Certification as may be reasonably required by Borrower or Agent on behalf of
each such direct and indirect partner;

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
Other Tax Certification as may be prescribed by applicable law to permit
Borrower or Agent to determine the withholding or deduction required to be made;
and

(D)         if a payment made to Agent or a Lender under any this Agreement
would be subject to U.S. federal withholding Tax imposed by FATCA if Agent or
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), Agent or such Lender shall deliver to Borrower and Agent on or
prior to the date on which Agent or such Lender becomes a Lender under this
Agreement at the time or times prescribed by law and at such time or times
reasonably requested by Borrower or Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such Other Tax Certification reasonably requested by Borrower or Agent as
may be necessary for Borrower and Agent to comply with their obligations under
FATCA and to determine that Agent or such Lender has complied with Agent or such
Lender’s obligations under FATCA or to determine the










 

amount to deduct and withhold, if any, from such payment.  Solely for purposes
of this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

Agent and each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 2.6(h)(vi), (vii) or (viii) expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification or promptly notify Borrower and Agent, if applicable, in
writing of its legal inability to do so.

(viii)       On or prior to the date Agent becomes a party to this Agreement,
Agent shall, in the event that Agent is a U.S. Person, deliver an IRS Form W-9
to Borrower, and in the event Agent is not a U.S. Person, deliver to Borrower
the appropriate IRS Form W-8 certifying Agent’s exemption, if any, from U.S.
withholding Taxes with respect to amounts payable under this Agreement.

(ix)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.6(h) (including by the payment of
additional amounts pursuant to this Section 2.6(h)), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable and documented out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax










 

returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(x)          If any Lender shall determine in its commercially reasonable
judgment that the adoption or taking effect of, or any change in, any applicable
Law regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) then from time to time, upon written demand by such Lender
(which demand shall be accompanied by a statement setting forth the basis for
such demand and a calculation of the amount thereof in reasonable detail, a copy
of which shall be furnished to Agent), Borrower shall promptly pay to such
Lender such additional amount as will compensate such Lender or such controlling
Person for such reduction; provided,  however, that notwithstanding anything in
this Agreement to the contrary, (A) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (B) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in
applicable Law”, regardless of the date enacted, adopted or issued.

(xi)         If any Lender requires compensation under this subsection (h), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this subsection
(h), then, upon the written request of Borrower, such Lender shall










 

use reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (A) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (B) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender (as determined in its sole
discretion).  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(xii)        Each party’s obligations under this Section 2.6(h) shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
Obligations hereunder.

(i)           Administrative Fees and Charges.

(i)           Borrower shall pay to Agent, for its own account and not for the
benefit of any other Lenders, all reasonable and documented out-of-pocket fees
and expenses in connection with audits and inspections of the books and records
of the Credit Parties, audits, valuations or appraisals of the Collateral,
audits of Borrower’s compliance with applicable Laws and such other matters as
Agent shall deem appropriate, which shall be due and payable on the first  (1st)
Business Day of the month following the date of issuance by Agent of a written
request for payment thereof to any Borrower.

(ii)          If payments of principal or interest due on the Obligations, or
any other amounts due hereunder or under the other Financing Documents, are not
timely made and remain overdue for a period of five (5) Business Days, Borrower,
without notice or demand by Agent, promptly shall pay to Agent, for its own
account and not for the benefit of any other Lenders, as additional compensation
to Agent in administering the Obligations, an amount equal to [***] ([***]%) of
each delinquent payment.

2.7          Secured Promissory Notes.  At the election of any Lender made as to
each Credit Facility for which it has made Credit Extensions, each Credit
Facility shall be evidenced by one (1) or more secured promissory notes in form
and substance reasonably satisfactory to Agent and the Lenders (each a “Secured
Promissory Note”).  Upon receipt of an affidavit of an officer of a Lender as to
the loss, theft, destruction, or mutilation of its Secured Promissory Note,
Borrower shall issue, in lieu thereof, a replacement Secured Promissory Note in
the same principal amount thereof and of like tenor.










 

3.        CONDITIONS OF CREDIT EXTENSIONS

3.1          Conditions Precedent to Initial Credit Extension.  Each Lender’s
obligation to make the initial advance in respect of a Credit Facility is
subject to the condition precedent that Agent shall consent to or shall have
received, in form and substance satisfactory to Agent, such documents, and
completion of such other matters, as Agent may reasonably deem necessary or
appropriate, including, without limitation, all items listed on the Closing
Deliveries Schedule attached hereto.

3.2          Conditions Precedent to all Credit Extensions.  The obligation of
each Lender to make each Credit Extension, including the initial Credit
Extension, is subject to the following conditions precedent:

(a)           satisfaction of all Applicable Funding Conditions for the
applicable Credit Extension as set forth in the Credit Facility Schedule, if
any, in each case each in form and substance satisfactory to Agent and each
Lender;

(b)          timely receipt by Agent and each Lender of an executed Credit
Extension Form in the form attached hereto;

(c)

(i)           for Credit Extensions made on the Closing Date, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
Closing Date; provided,  however, that those representations and warranties
expressly referring to a specific date shall be true, correct and complete in
all material respects as of such date; provided,  further, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and

(ii)          for Credit Extensions made after the Closing Date, if any, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided,  however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided,  further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date.  Each
Credit Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Article 5 and elsewhere in the Financing
Documents remain true, accurate and complete in all material respects; provided,
 however, that such










 

materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided,  further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(d)              no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension;

(e)              payment in full of the fees owed to Agent and the Lenders in
connection with the making of the applicable Credit Extensions, including
pursuant to the Fee Letters;

(f)               Agent shall be satisfied with the results of any searches
conducted under Section 3.5;

(g)              receipt by Agent of such evidence as Agent shall reasonably
request to confirm that the deliveries made in Section 3.1 remain current,
accurate and in full force and effect, or if not, updates thereto, each in form
and substance satisfactory to Agent; and

(h)              as determined in such Lender’s sole but reasonable discretion,
there has not been any Material Adverse Change.

3.3          Method of Borrowing.  Each Credit Extension in respect of each
Credit Facility shall be in an amount at least equal to the applicable Minimum
Credit Extension Amount for such Credit Facility as set forth in the Credit
Facility Schedule or such lesser amount as shall remain undisbursed under the
Applicable Commitments for such Credit Facility.  The date of funding for any
requested Credit Extension shall be a Business Day.  To obtain a Credit
Extension, Borrower shall deliver to Agent a completed Credit Extension Form
executed by a Responsible Officer.  Agent may rely on any notice given by a
person whom Agent reasonably believes is a Responsible Officer or designee
thereof. Agent and the Lenders shall have no duty to verify the authenticity of
any such notice.

3.4          Funding of Credit Facilities.  In Agent’s discretion, Credit
Extensions may be funded by Agent on behalf of the Lenders or by the Lenders
directly.  If Agent elects to fund any Credit Extension on behalf of the
Lenders, upon the terms and subject to the conditions set forth in this
Agreement, each Lender, severally and not jointly, shall make available to Agent
its Pro Rata Share of the requested Credit Extension, in lawful money of the
United States of America in immediately available funds, prior to 11:00 a.m.
(New York time) on the specified date for the Credit Extension.  Agent (or if
Agent elects to have each Lender fund its Credit Extensions to Borrower
directly, each Lender) shall, unless it shall have determined that one of the
conditions set forth in Section 3.1 or 3.2, as applicable, has not been
satisfied, by 2:00 p.m. (New York time) on the specified date for the Credit
Extension, credit the amounts received by it in like funds to Borrower by wire
transfer to the Designated Funding Account (or to the account of Borrower in
respect of the Obligations, if the Credit Extension is being made to pay an
Obligation of Borrower). A Credit Extension made prior to the satisfaction of
any conditions set forth in Section 3.1 or 3.2 shall not constitute a waiver by
Agent or the Lenders of Borrower’s obligation to satisfy such conditions, and
any such Credit Extension made in the absence of such satisfaction shall be made
in each Lender’s discretion.










 

3.5          Searches.  Before the Closing Date, and thereafter (as and when
determined by Agent in its reasonable discretion), Agent shall have the right to
perform, all at Borrower’s expense, the searches described in clauses (a), (b),
and (c) below against Borrower and any other Credit Party, the results of which
are to be consistent with Borrower’s representations and warranties under this
Agreement and the reasonably satisfactory results of which shall be a condition
precedent to all Credit Extensions requested by Borrower:  (a) title
investigations, UCC searches and fixture filings searches; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause (a)
above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

4.        CREATION OF SECURITY INTEREST

4.1          Grant of Security Interest.  Borrower hereby grants to Agent, for
the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Agent, for the ratable benefit of the Lenders, the Collateral, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
first priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent.

4.2          Representations and Covenants.

(a)                             As of the Closing Date , Borrower has no
ownership interest in any Chattel Paper, letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than as
disclosed on the Disclosure Schedule attached hereto).

(b)                            Borrower shall promptly (and in any event within
ten (10) Business Days of acquiring any of the following) deliver to Agent all
tangible Chattel Paper and all Instruments and documents with an aggregate value
in excess of [***] ($[***]) owned at any time by any Borrower and constituting
part of the Collateral duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Agent.  Borrower shall provide Agent with “control” (as defined in the Code) of
all electronic Chattel Paper owned by any Borrower and constituting part of the
Collateral by having Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the Code.  Borrower also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments.  Borrower will mark conspicuously all such
Chattel Paper and all such Instruments and Documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
Instruments and Documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Financing Documents.

(c)                             Borrower shall promptly (and in any event within
ten (10) Business Days of acquiring any of the following) deliver to Agent all
letters of credit with an aggregate value in excess of [***] ($[***]) on which
any Borrower is the beneficiary and










 

which give rise to letter of credit rights owned by such Borrower which
constitute part of the Collateral in each case duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent.  Borrower shall take any and all actions as may be
necessary or desirable, or that Agent may request, from time to time, to cause
Agent to obtain exclusive “control” (as defined in the Code) of any such letter
of credit rights in a manner acceptable to Agent.

(d)                            Borrower shall promptly (and in any event within
10 Business Days) advise Agent upon any Borrower becoming aware that it has any
interests in any commercial tort claim that constitutes part of the Collateral,
which may reasonably exceed [***] ($[***]) which such notice shall include
descriptions of the events and circumstances giving rise to such commercial tort
claim and the dates such events and circumstances occurred, the potential
defendants with respect such commercial tort claim and any court proceedings
that have been instituted with respect to such commercial tort claims, and
Borrower shall, with respect to any such commercial tort claim, execute and
deliver to Agent such documents as Agent shall request to perfect, preserve or
protect the Liens, rights and remedies of Agent with respect to any such
commercial tort claim.

(e)                             No Inventory or other Collateral shall at any
time be in the possession or control of any warehouse, consignee, bailee or any
of Borrower’s agents or processors without prior written notice to Agent and the
receipt by Agent, if Agent has so requested, of (or solely with respect to
locations of contract manufacturers, Borrower’s use of commercially reasonable
efforts to obtain) warehouse receipts, consignment agreements or bailee lien
waivers (as applicable) satisfactory to Agent prior to the commencement of such
possession or control, except for (x) locations where Borrower maintains less
than [***] ($[***]) in the aggregate of Inventory or other Collateral, or (y)
clinical trial sites.  Borrower shall, upon the request of Agent, notify any
such warehouse, consignee, bailee, agent or processor of the security interests
and Liens in favor of Agent created pursuant to this Agreement and the Financing
Documents, instruct such Person to hold all such Collateral for Agent’s account
subject to Agent’s instructions and shall, in Agent’s discretion, obtain an
Access Agreement or other acknowledgement from such Person that such Person
holds the Collateral for Agent’s benefit.

(f)                             Upon the reasonable request of Agent, Borrower
shall promptly deliver to Agent any and all certificates of title, applications
for title or similar evidence of ownership of all such tangible personal
property and shall cause Agent to be named as lienholder on any such certificate
of title or other evidence of ownership.  Borrower shall not permit any such
tangible personal property with an aggregate value in excess of [***] ($[***])
to become fixtures to real estate unless such real estate is subject to a Lien
in favor of Agent.










 

(g)                            As of the Closing Date and each subsequent date
that the representations and warranties under this Agreement are remade, all
Deposit Accounts, Securities Accounts, Commodity Accounts or other bank accounts
or investment accounts owned by Borrower, together with the purpose of such
accounts and the financial institutions at which such accounts reside, are
listed on the Disclosure Schedule.

(h)                            Each Borrower hereby authorizes Agent to file
without the signature of such Borrower one or more UCC financing statements
relating to its Liens on all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents, in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral.  Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.  Any financing statement
may include a notice that any disposition of the Collateral in contravention of
this Agreement, by either Borrower or any other Person, shall be deemed to
violate the rights of Agent and the Lenders under the Code.

(i)                             As of the Closing Date, no Borrower holds, and,
after the Closing Date, Borrower shall promptly notify Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted by any applicable Law,
including, without limitation, the federal Assignment of Claims Act and any
other comparable Law.  Upon the request of Agent, Borrower shall take such steps
as may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.

(j)                             Borrower shall furnish to Agent from time to
time any statements and schedules further identifying or describing the
Collateral and any other information, reports or evidence concerning the
Collateral as Agent may reasonably request from time to time.

5.        REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows on the Closing Date, on the date of
each Credit Extension, and on such other dates when such representations and
warranties under this Agreement are made or deemed to be made:










 

5.1          Due Organization, Authorization: Power and Authority.

(a)                             Each Credit Party and each Subsidiary is duly
organized, validly existing and in good standing (if applicable in such entity’s
jurisdiction of formation) as a Registered Organization in its respective
jurisdiction of formation.  Each Credit Party and each Subsidiary has the power
to own its assets and is qualified and licensed to do business and is in good
standing (if applicable in such jurisdiction) in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a Material Adverse Change.  The Financing Documents have been duly
authorized, executed and delivered by each Credit Party and constitute legal,
valid and binding agreements enforceable in accordance with their terms.  The
execution, delivery and performance by each Credit Party of each Financing
Document executed or to be executed by it is in each case within such Credit
Party’s powers.

(b)                            The execution, delivery and performance by each
Credit Party of the Financing Documents to which it is a party do not (i)
conflict with any of such Credit Party’s organizational documents; (ii)
contravene, conflict with, constitute a default under or violate any Law in any
material respect; (iii) contravene, conflict or violate any applicable order,
writ, judgment, injunction, decree, determination or award of any Governmental
Authority by which such Credit Party or any of its property or assets may be
bound or affected; (iv) require any action by, filing, registration, or
qualification with, or Required Permit from, any Governmental Authority (except
such Required Permits which have already been obtained and are in full force and
effect); or (v) constitute a default under or conflict with any Material
Agreement.  No Credit Party is in default under any agreement to which it is a
party or by which it is bound in which the default would reasonably be expected
to have a Material Adverse Change.

5.2          Litigation.  Except as disclosed on the Disclosure Schedule or,
after the Closing Date, pursuant to Section 6.7, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against any Credit Party which involves
the possibility of any judgment or liability of more than [***] ($[***]).  There
are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against any
Credit Party that could result in a Material Adverse Change, or which questions
the validity of the Financing Documents or action to be taken pursuant to the
Financing Documents.

5.3          No Material Deterioration in Financial Condition; Financial
Statements.  All financial statements for the Credit Parties delivered to Agent
or any Lender fairly present, in conformity with GAAP (and as to unaudited
financial statements, subject to normal periodic adjustments and the absence of
footnote disclosures), in all material respects the consolidated financial
condition and consolidated results of operations of such Credit Party.  There
has been no material deterioration in the consolidated financial condition of
any Credit Party from the most recent financial statements and projections
submitted to Agent or any Lender. There has been no material adverse deviation
from the most recent annual operating plan of Borrower delivered to Agent and
the Lenders.










 

5.4          Solvency.  The fair salable value of (a) Rigel’s and (b) Rigel’s
and its Subsidiaries’ (taken as a whole) assets exceeds, in each case, the fair
value of their liabilities.  After giving effect to the transactions described
in this Agreement, (i) neither Rigel nor Rigel and its Subsidiaries (taken as a
whole) is left with unreasonably small capital in relation to their business as
presently conducted, and (ii) each of (x) Rigel and (y) Rigel and its
Subsidiaries (taken as a whole) are able to pay, in each case, their debts
(including trade debts) as they mature.

5.5          Subsidiaries; Investments; Margin Stock.  Borrower and its
Subsidiaries do not own any stock, partnership interest or other equity
securities, except for Permitted Investments.  Without limiting the foregoing,
Borrower and its Subsidiaries do not own or hold any Margin Stock.

5.6          Tax Returns and Payments; Pension Contributions.  Each Credit Party
and its Subsidiaries has timely filed all required federal tax returns and all
other material tax returns and reports, and, except for those Taxes that are
subject to a Permitted Contest, each Credit Party and its Subsidiaries has
timely paid all federal Taxes and all other material Taxes, assessments,
deposits and contributions owed by such Credit Party or Subsidiary, as
applicable.  For purposes of this Section 5.6, any foreign, state or local
Taxes, assessment, deposit or contribution, and any return with respect thereto,
shall not be considered “material” if it is equal to or less than $[***] in the
aggregate for all Taxes; provided that all foreign, state or local Tax,
assessment, deposit or contribution, and any return with respect thereto shall
be considered “material” if the nonpayment thereof or failure to file could be
reasonably be expected to result in a Material Adverse Change.  Other than as
disclosed to Agent in accordance with Section 6.2, Borrower is unaware of any
claims or adjustments proposed for any prior tax years of any Credit Party or
any of its Subsidiaries which could result in additional Taxes becoming due and
payable by such Credit Party.  No Credit Party nor any trade or business
(whether or not incorporated) that is under common control with any Credit Party
within the meaning of Section 414(b) or (c) of the IRC (and Sections 414(m) and
(o) of the IRC for purposes of the provisions relating to Section 412 of the
IRC) or Section 4001 of ERISA (an “ERISA Affiliate”) (i) has failed to satisfy
the “minimum funding standards” (as defined in Section 412 of or Section 302 of
ERISA), whether or not waived, with respect to any Pension Plan, (ii) has
incurred liability with respect to the withdrawal or partial withdrawal of any
Credit Party or ERISA Affiliate from any Pension Plan or incurred a cessation of
operations that is treated as a withdrawal, (iii) has incurred any liability
under Title IV of ERISA (other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA), (iv) has had any “reportable event” as defined in
Section 4043(c) of ERISA (or the regulations issued thereunder) (other than an
event for which the thirty (30) day notice requirement is waived) occur with
respect to any Pension Plan or (v) failed to maintain (1) each “plan” (as
defined by Section 3(3) of ERISA) in all material respects with the applicable
provisions of ERISA, the IRC and other federal or state laws, and (2) the tax
qualified status of each plan (as defined above) intended to be so qualified.

5.7          Intellectual Property and License Agreements.  A list of all
Registered Intellectual Property of each Credit Party and all material in-bound
license or sublicense agreements, exclusive out-bound license or sublicense
agreements, or other material rights of any Credit Party to use Intellectual
Property (but excluding in-bound licenses of software that is commercially
available to the public), as of the Closing Date and, as updated pursuant to
Section 6.14, is set forth on the Intangible Assets Schedule.  Such Intangible
Assets Schedule shall be prepared by Borrower in the form provided by Agent and
contain all information required in such form.  Except for Permitted Licenses,
each Credit Party is the sole owner of its Intellectual Property free and clear
of any Liens other than Permitted Liens.  Each of the Credit Parties patents is
valid and enforceable and no part of the Material Intangible Assets has been
judged invalid or unenforceable, in whole or in part, and to the best of
Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property materially violates the rights of any third party.

5.8          Regulatory Status.

(a)           All of Borrower’s Products and material Regulatory Required
Permits are listed on the Products Schedule and Required Permits Schedule,
respectively (as updated from time to time pursuant to Section 6.14), and
Borrower has delivered to








 

Agent a copy of all Regulatory Required Permits reasonably requested by Agent as
of the date hereof or to the extent requested by Agent pursuant to Section 6.16.

(b)          None of the Borrower or any of its Subsidiaries are in violation of
any Healthcare Law, except where any such violation could not reasonably be
expected to result in a Material Adverse Change.

(c)           None of the Borrower’s or its Subsidiaries’ officers, directors,
employees or their agents or, to Borrower’s knowledge, any of its shareholders
or affiliates has made an untrue statement of material fact or fraudulent
statement to the FDA or failed to disclose a material fact required to be
disclosed to the FDA, committed an act, made a statement, or failed to make a
statement that could reasonably be expected to provide a basis for the FDA to
invoke its policy respecting “Fraud, Untrue Statements of Material Facts,
Bribery, and Illegal Gratuities,” set forth in 56 Fed. Regulation 46191
(September 10, 1991).

(d)          With respect to each Product, (i) Borrower and its Subsidiaries
have received, and such Product is the subject of, all Regulatory Required
Permits needed in connection with the testing, manufacture, marketing or sale of
such Product as currently being conducted by or on behalf of Borrower, and have
provided Agent and each Lender with all material notices and other material
information required by Section 6.16, (ii) such Product is being tested,
manufactured, marketed or sold, as the case may be, in material compliance with
all applicable Laws and Regulatory Required Permits.

(e)           As of the Closing Date, there have been no Regulatory Reporting
Events.

5.9          No Default.  No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing.  No Credit Party is in breach or
default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Change.

5.10        Accuracy of Schedules and Perfection Certificate.  All information
set forth in the Disclosure Schedule, Intangible Assets Schedule, the Required
Permits Schedule and the Products Schedule is true, accurate and complete in all
material respects as of the Closing Date, the date of delivery of the last
Compliance Certificate and any other subsequent date on which Borrower is
requested to update such certificate.  All information set forth in the
Perfection Certificate is true, accurate and complete in all material respects
as of the Closing Date, the date of each Credit Extension and each other
subsequent date on which Borrower delivers an updated Perfection Certificate
pursuant to Agent’s request.  Notwithstanding the foregoing, Borrower shall not
be required to update information on any of the Disclosure Schedule, Intangible
Assets Schedule, the Required Permits Schedule and the Products Schedule, except
as expressly required by the Financing Documents.

6.            AFFIRMATIVE COVENANTS










 

Borrower covenants and agrees as follows:

6.1          Organization and Existence; Government Compliance.

(a)                             Each Credit Party and its Subsidiaries shall
maintain its legal existence and good standing in its respective jurisdiction of
formation and  shall maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Change.  If a Credit Party is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Agent of such occurrence and provide
Agent with such Credit Party’s organizational identification number.

(b)                            Each Credit Party and its Subsidiaries shall
comply with all Laws, ordinances and regulations to which it or its business
locations are subject, the noncompliance with which could reasonably be expected
to result in a Material Adverse Change.  Each Credit Party shall obtain and keep
in full force and effect and comply with all of the Required Permits, except
where failure to have or maintain compliance with or effectiveness of such
Required Permit could not reasonably be expected to result in a Material Adverse
Change.  Upon request of Agent or any Lender, each Credit Party shall promptly
(and in any event within five (5) Business Days of such request) provide copies
of any such obtained Required Permits to Agent. Borrower shall notify Agent
within five (5) Business Days (but in any event prior to Borrower submitting any
requests for Credit Extensions or release of any reserves) of the occurrence of
any facts, events or circumstances known to a Borrower, whether threatened in
writing, existing or pending, that could cause any Required Permit to become
materially limited, suspended or revoked.  Notwithstanding the foregoing, each
Credit Party shall comply with Section 6.16 as it relates to Regulatory Required
Permits and to the extent that there is a conflict between this Section and
Section 6.16 as it relates to Regulatory Required Permits, Section 6.16 shall
govern.

6.2          Financial Statements, Reports, Certificates.

(a)                             Each Credit Party shall deliver to Agent and
each Lender: (i) as soon as available, but no later than (x) forty-five (45)
days after the last day of each of March, June, September and December, and (y)
thirty (30) days after the last day of each other month, a company prepared
consolidated (and upon Agent’s reasonable request, consolidating) balance sheet,
income statement and cash flow statement covering such Credit Party’s
consolidated operations for such month certified by a Responsible Officer and in
a form acceptable to Agent and each Lender; (ii) as soon as available, but no
later than ninety (90) days after the last day of a Credit Party’s fiscal year,
audited consolidated (and upon Agent’s reasonable request, consolidating)
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion (other than a going










 

concern qualification based solely on Borrower having negative profits or a
determination that Borrower has less than twelve months liquidity) on the
financial statements from an independent certified public accounting firm
acceptable to Agent and each Lender in its reasonable discretion which is [***]
as of the Closing Date; (iii) as soon as available after approval thereof by
such Credit Party’s governing board, but no later than sixty (60) days after the
last day of such Credit Party’s fiscal year, and as amended and/or updated, such
Credit Party’s financial projections for the current fiscal year; (iv) within
five (5) days of delivery, copies of all statements, reports and notices made
available to all of such Credit Party’s security holders or to any holders of
Subordinated Debt; (v) in the event that such Credit Party is or becomes subject
to the reporting requirements under the Securities Exchange Act of 1934, as
amended, within five (5) days of filing, all reports on Form 10-K, 10-Q and 8‑K
filed with the Securities and Exchange Commission (“SEC”) or a link thereto on
such Credit Party’s or another website on the Internet; (vi) as soon as
available, but no later than thirty (30) days after the last day of each month,
copies of the month-end account statements for each Collateral Account
maintained by a Credit Party and each deposit account and securities account
maintained by a Restricted Foreign Subsidiary, which statements may be provided
to Agent and each Lender by Borrower or directly from the applicable
institution(s); (vii) promptly (and in any event within ten (10) days of any
request therefor) such readily available board reviewed budgets, sales
projections, operating plans, financial information and other information,
reports or statements regarding the Credit Parties or their respective
businesses, contractors and subcontractors reasonably requested by Agent or any
Lender; and (viii) within ten (10) days after any Credit Party becomes aware of
any claim or adjustment proposed for any prior tax years of any Credit Party or
any of their Subsidiaries which could result in additional Taxes becoming due
and payable by such Credit Party or Subsidiary, notice of such claim or
adjustment.  Notwithstanding anything to the contrary herein, documents required
to be delivered pursuant to Section 6.2(a)(i) or (ii) (to the extent any such
documents are included in materials filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto, on
Borrower’s website on the Internet at Borrower’s website address.

(b)                            Within (x) forty-five (45) days after the last
day of each of March, June, September and December, and (y) thirty (30) days
after the last day of each other month, Borrower shall deliver to Agent and each
Lender with the monthly financial statements described above, a duly completed
Compliance Certificate signed by a Responsible Officer.  The Compliance
Certificate shall include, without limitation, (i) a statement and report, on a
form approved by Agent, detailing Borrower’s calculations of compliance with
Article 9 (to the extent applicable), (ii) the monthly cash and Cash Equivalents
of Borrower and Borrower and its consolidated Subsidiaries and, if requested by
Agent, bank statements and (iii) if reasonably requested by Agent, back-up










 

documentation (including, without limitation, invoices, receipts and other
evidence of costs incurred during such quarter as Agent shall reasonably
require) evidencing the propriety of the calculations.

(c)                             Borrower shall cause each Credit Party to keep
proper books of record and account in accordance with GAAP in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities.  Upon at least three (3) Business Days prior
written notice and during normal business hours (which such limitations shall
not apply if a Default or Event of Default has occurred and is continuing),
Borrower shall allow, and cause each Credit Party to allow, Agent and the
Lenders to visit and inspect any properties of a Credit Party, to examine and
make abstracts or copies from any Credit Party’s books, to conduct a collateral
audit and analysis of its operations and the Collateral to verify the amount and
age of the accounts, the identity and credit of the respective account debtors,
to review the billing practices of the Credit Party and to discuss its
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants once per fiscal year unless an
Event of Default has occurred and is continuing.  Borrower shall reimburse Agent
and each Lender for all reasonable costs and expenses associated with such
visits and inspections; provided,  however, that Borrower shall be required to
reimburse Agent and each Lender for such costs and expenses for no more than one
(1) such visits and inspections per twelve (12) month period unless an Event of
Default has occurred and is continuing at the time such an inspection or visit
occurs.

(d)                            Borrower shall, and shall cause each Credit Party
to, deliver to Agent and each Lender, within ten (10) Business Days after the
same are sent or received, copies of all material correspondence, reports,
documents and other filings with any Governmental Authority that could
reasonably be expected to have a material adverse effect on any of the Required
Permits material to Borrower’s business or otherwise on the operations of
Borrower or any of its Subsidiaries.

(e)                             Borrower shall, and shall cause each Credit
Party to, promptly, but in any event within five (5) Business Days, after any
Responsible Officer of any Borrower obtains knowledge of the occurrence of any
event or change (including, without limitation, any notice of any violation of
Healthcare Laws) that has resulted or could reasonably be expected to result in,
either in any case or in the aggregate, a Material Adverse Change, a certificate
of a Responsible Officer specifying the nature and period of existence of any
such event or change, or specifying the notice given or action taken by such
holder or Person and the nature of such event or change, and what action the
applicable Credit Party or Subsidiary has taken, is taking or proposes to take
with respect thereto.










 

(f)                             Borrower shall, and shall cause each Credit
Party to, promptly after the request by any Lender, provide all documentation
and other information that such Lender reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
USA PATRIOT Act.

6.3          Maintenance of Property.  Borrower shall, and shall cause each
Credit Party to, cause all equipment and other tangible personal property other
than Inventory to be maintained and preserved in the same condition, repair and
in working order as of the date hereof, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.  Borrower shall cause each Credit Party to keep all material Inventory in
good and marketable condition, free from material defects.  Returns and
allowances between a Credit Party and its Account Debtors shall follow the
Credit Party’s customary practices as they exist at the Closing Date.  Borrower
shall promptly notify Agent of all returns, recoveries, disputes and claims that
involve more than [***] ($[***]) in the aggregate per fiscal year of Inventory
collectively among all Credit Parties.

6.4          Taxes; Pensions.

(a)           Borrower shall timely file and cause each Credit Party to timely
file, all required federal tax returns and other material tax returns and
reports and timely pay, and cause each Credit Party to timely pay, all federal
Taxes and all other material foreign, state, and local Taxes, assessments,
deposits and contributions owed, and shall deliver to Agent, promptly on demand,
appropriate certificates attesting to such payments; provided,  however, that a
Credit Party may defer payment of any contested Taxes, so long as such Credit
Party (i) in good faith contests its obligation to pay the Taxes by appropriate
proceedings promptly and diligently instituted and conducted, (ii) notifies
Agent in writing of the commencement of, and any material development in, the
proceedings, and (iii) posts bonds or takes any other steps required to prevent
the Governmental Authority levying such contested Taxes from obtaining a Lien
upon any of the Collateral other than a Permitted Lien (such contest, a
“Permitted Contest”).  For purposes of this Section 6.4(a), any foreign, state
or local Taxes, assessment, deposit or contribution, and any return with respect
thereto, shall not be considered “material” if it is equal to or less than [***]
($[***]) in the aggregate for all Taxes; provided that all foreign, state or
local Tax, assessment, deposit or contribution, and any return with respect
thereto shall be considered “material” if the nonpayment thereof or failure to
file could be reasonably be expected to result in a Material Adverse Change.

(b)          Borrower shall pay, and cause each Credit Party to pay, all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.  Each Credit Party and their ERISA
Affiliates shall timely make all required contributions to each Pension Plan and
shall maintain each “plan” (as defined by Section 3(3) of ERISA) in material
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other federal and state laws.  Borrower shall










 

give written notice to Agent and each Lender promptly (and in any event within
three (3) Business Days) upon Borrower becoming aware of any (i) Credit Party’s
or any ERISA Affiliate’s failure to make any contribution required to be made
with respect to any Pension Plan not having been timely made, (ii)  notice of
the PBGC’s, any Credit Party’s or any ERISA Affiliate’s intention to terminate
or to have a trustee appointed to administer any such Pension Plan, or (iii)
complete or partial withdrawal by any Credit Party or any ERISA Affiliate from
any Pension Plan.

6.5          Insurance.  Borrower shall, and shall cause each Credit Party to,
keep its business and the Collateral insured for risks and in amounts standard
for companies in Borrower’s industry and location and as Agent may reasonably
request.  Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Agent.  All property policies shall have a lender’s
loss payable endorsement showing Agent as sole lender’s loss payee and waive
subrogation against Agent, and all liability policies shall show, or have
endorsements showing, Agent as an additional insured.  No other loss payees,
unless expressly subordinate to Agent, may be shown on the policies unless Agent
shall otherwise consent in writing.  If required by Agent, all policies (or the
loss payable and additional insured endorsements) shall provide that the insurer
shall endeavor to give Agent at least twenty (20) days’ (ten (10) days’ for
non-payment of premium) notice before canceling, amending, or declining to renew
its policy.  At Agent’s request, Borrower shall deliver certified copies of all
such Credit Party insurance policies and evidence of all premium payments.  If
any Credit Party fails to obtain insurance as required under this Section 6.5 or
to pay any amount or furnish any required proof of payment to third persons and
Agent, Agent may make all or part of such payment or obtain such insurance
policies required in this Section 6.5, and take any action under the policies
Agent deems prudent.

6.6          Collateral Accounts.  Borrower shall, and shall cause each Credit
Party to, provide Agent five (5) Business Days prior written notice before
establishing any Collateral Account at or with any bank or financial
institution.  In addition, for each Collateral Account that any Credit Party at
any time maintains (and in connection with any such Collateral Account
established after the Closing Date, prior to opening such Collateral Account),
Borrower shall, and shall cause each Credit Party to, cause the applicable bank
or financial institution at or with which any Collateral Account is maintained
to execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Agent’s Lien in such Collateral
Account in accordance with the terms hereunder, which Control Agreement, inter
alia, (a) provides that, upon written notice from Agent, such bank or financial
institution shall comply with instructions originated by Agent directing
disposition of the funds in such Collateral Account without further consent by
Borrower and (b) may not be terminated without prior written consent of
Agent.  The provisions of the previous sentence shall not apply to deposit
accounts exclusively used for payroll, payroll taxes and, in Agent’s discretion,
other employee wage and benefit payments to or for the benefit of a Credit
Party’s employees and identified to Agent by Borrower as such; provided,
 however, that, at all times Borrower shall maintain one (1) or more separate
Deposit Accounts to hold any and all amounts to be used for payroll, payroll
taxes and other employee wage and benefit payments, and shall not commingle any
monies allocated for such purposes with funds in any other Deposit Account.

6.7          Notices of Material Agreements, Litigation and Defaults;
Cooperation in Litigation.

(a)                             Borrower shall promptly (and in any event within
the time periods specified below) provide written notice to Agent and each
Lender that the following has occurred:

(i)                         Within five (5) Business Days of Borrower becoming
aware of the existence of any Default or Event of Default;










 

(ii)                        Within five (5) Business Days of Borrower becoming
aware of (or having reason to believe any of the following are pending or
threatened in writing) any action, suit, proceeding or investigation by or
against Borrower or any Credit Party which involves the possibility of any
judgment or liability of more than [***] ($[***]) or that could result in a
Material Adverse Change, or which questions the validity of any of the Financing
Documents, or the other documents required thereby or any action to be taken
pursuant to any of the foregoing; and

(iii)                       (A) Within ten (10) Business Days of Borrower
receiving or delivering any notice of termination (due to a breach or default
and not from termination in accordance with its terms) or similar notice in
connection with any Material Agreement, and (B) together with delivery of the
next Compliance Certificate, the execution of any new Material Agreement and/or
any new material amendment, consent, waiver or other modification to any
Material Agreement not previously disclosed.  Documents required to be delivered
pursuant to this Section 6.7(a)(iii) (to the extent any such documents are
included in materials filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which
Borrower posts such documents or provides a link thereto, on Borrower’s website
on the Internet at Borrower’s website address.

(iv)         At any time after the Lenders have made Credit Extensions in
respect of Credit Facility #3 or Credit Facility #4, Borrower shall immediately
(but in any event within three (3) Business Days) notify Agent if Borrower
Unrestricted Cash has fallen below the Minimum Cash Threshold.

(b)                            Borrower shall, and shall cause each Credit
Party, to provide such further information (including copies of such
documentation) as Agent or any Lender shall reasonably request with respect to
any of the events or notices described in clause (a).  From the date hereof and
continuing through the termination of this Agreement, Borrower shall, and shall
cause each Credit Party to, make available to Agent and each Lender, without
expense to Agent or any Lender, each Credit Party’s officers, employees and
agents and books, to the extent that Agent or any Lender may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Agent or any Lender with respect to any Collateral or
relating to a Credit Party.

6.8          Creation/Acquisition of Subsidiaries.  Borrower shall provide Agent
with at least ten (10) Business Days (or such shorter period as Agent may accept
in its sole discretion) prior written notice of its intention to create or, to
the extent permitted pursuant to this Agreement, acquire a new Subsidiary.  Upon
such










 

creation or, to the extent permitted hereunder, acquisition of any Subsidiary,
Borrower and such Subsidiary shall promptly (and in any event within thirty (30)
days of such creation or acquisition) take all such action as may be reasonably
required by Agent or the Required Lenders to cause each such Subsidiary (other
than a Restricted Foreign Subsidiary) to either, in the discretion of Agent,
become a co-Borrower hereunder or to guarantee the Obligations of Borrower under
the Financing Documents and, in each case, grant a continuing pledge and
security interest in and to the assets of such Subsidiary (substantially as
described on Exhibit A hereto); and Borrower shall grant and pledge to Agent,
for the ratable benefit of the Lenders, a perfected security interest in the
stock, units or other evidence of ownership of each Subsidiary  (the foregoing
collectively, the “Joinder Requirements”); provided that Borrower shall not be
permitted to make any Investment in such Subsidiary until such time as Borrower
has satisfied the Joinder Requirements.

6.9          Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions solely for (a) transaction fees incurred in connection with the
Financing Documents, and (b) for working capital needs of Borrower and its
Subsidiaries and (c) any other Permitted Purpose specified in the Credit
Facility Schedule for such Credit Facility.  No portion of the proceeds of the
Credit Extensions will be used for family, personal, agricultural or household
use or to purchase Margin Stock.

6.10        Hazardous Materials; Remediation.

(a)                             If any release or disposal of Hazardous
Materials shall occur or shall have occurred on any real property or any other
assets of any Borrower or any other Credit Party, such Borrower will cause, or
direct the applicable Credit Party to cause, the prompt containment and removal
of such Hazardous Materials and the remediation of such real property or other
assets as is necessary to comply in all material respects with all applicable
Laws and to preserve the material value of such real property or other
assets.  Without limiting the generality of the foregoing, each Borrower shall,
and shall cause each other Credit Party to, comply in all material respects with
each applicable Law requiring the performance at any real property by any
Borrower or any other Credit Party of activities in response to the release or
threatened release of a Hazardous Material.

(b)                            Borrower will provide Agent within thirty (30)
days after written  demand therefor with a bond, letter of credit or similar
financial assurance evidencing to the reasonable satisfaction of Agent that
sufficient funds are available to pay the cost of removing, treating and
disposing of any Hazardous Materials or Hazardous Materials Contamination and
discharging any assessment which may be established on any property as a result
thereof, such demand to be made, if at all, upon Agent’s determination that the
failure to remove, treat or dispose of any Hazardous Materials or Hazardous
Materials Contamination, or the failure to discharge any such assessment could
reasonably be expected to have a Material Adverse Change.

(c)                             If there is any conflict between this Section
6.10 and any environmental indemnity agreement which is a Financing Document,
the environmental indemnity agreement shall govern and control.

6.11        Power of Attorney.  Each of the officers of Agent is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
each Borrower (without requiring any of them to act as such) with full










 

power of substitution to do the following:  (a) after the occurrence and during
the continuance of an Event of Default, pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; (b) so long as Agent has provided not less than three (3)
Business Days’ prior written notice to Borrower to perform the same and Borrower
has failed to take such action, (i) execute in the name of any Person comprising
Borrower any schedules, assignments, instruments, documents, and statements that
Borrower is obligated to give Agent under this Agreement or that Agent or any
Lender deems necessary to perfect or better perfect Agent’s security interest or
Lien in any Collateral, (ii) after the occurrence and during the continuance of
an Event of Default, do such other and further acts and deeds in the name of
Borrower that Agent may deem necessary or desirable to enforce, protect or
preserve any Collateral or its rights therein, including, but not limited to, to
sign Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; and (iii) after the occurrence and during the
continuance of an Event of Default, (A) endorse the name of any Borrower upon
any and all checks, drafts, money orders, and other instruments for the payment
of money that are payable to Borrower; (B) make, settle, and adjust all claims
under Borrower’s insurance policies; (C) take any action any Credit Party is
required to take under this Agreement or any other Financing Document; (D)
transfer the Collateral into the name of Agent or a third party as the Code
permits; (E) exercise any rights and remedies described in this Agreement or the
other Financing Documents; and (F) do such other and further acts and deeds in
the name of Borrower that Agent may deem necessary or desirable to enforce its
rights with regard to any Collateral.

6.12        Further Assurances.  Borrower shall, and shall cause each Credit
Party and their Subsidiaries to, at its own cost and expense, promptly and duly
take, execute, acknowledge and deliver all such further acts, documents and
assurances as may from time to time be necessary or as Agent or Required Lenders
may from time to time reasonably request in order to carry out the intent and
purposes of the Financing Documents and the transactions contemplated thereby,
including all such actions to establish, create, preserve, protect and perfect a
first priority Lien (subject only to Permitted Liens) in favor of Agent for
itself and for the benefit Lenders on the Collateral (including Collateral
acquired after the date hereof), including on any and all assets of each Credit
Party, whether now owned or hereafter acquired (subject to the limitations set
forth in the Financing Documents).

6.13        Post-Closing Obligations.  Borrower shall, and shall cause each
Credit Party to, complete each of the post-closing obligations and/or deliver to
Agent each of the documents, instruments, agreements and information listed on
the Post-Closing Obligations Schedule attached hereto, on or before the date set
forth for each such item thereon (as the same may be extended by Agent in
writing in its sole discretion), each of which shall be completed or provided in
form and substance reasonably satisfactory to Agent and the Lenders.

6.14        Disclosure Schedule Updates.  Borrower shall deliver to Agent,
together with the each Compliance Certificate delivered with respect to the last
month of a calendar quarter under this Agreement, an update to the Disclosure
Schedule correcting all outdated, inaccurate, incomplete or misleading
information therein.  With respect to any proposed updates to the Disclosure
Schedule involving Permitted Liens, Permitted Indebtedness or Permitted
Investments, Agent will replace the Disclosure Schedule attached hereto with
such proposed updates only if such updated information reflects transactions
that are otherwise expressly permitted by the definitions of, and limitations
herein pertaining to, Permitted Liens, Permitted Indebtedness or Permitted
Investments (it being understood that such updates will not be deemed to amend
the Disclosure Schedule as in effect on the Closing Date).  With respect to any
updates to the Disclosure Schedule involving matters other than those set forth
in the preceding sentence, Agent will replace the applicable portion of the
Disclosure Schedule attached hereto with such update upon Agent’s receipt and
approval thereof.

6.15        Intellectual Property and Licensing.

(a)                             Together with each Compliance Certificate
required to be delivered pursuant to Section 6.2(b) delivered with respect to
the last month of a calendar quarter, to the extent (A) Borrower acquires and/or
develops any new Registered Intellectual Property, or (B) Borrower enters into
or becomes bound by any additional in-bound license










 

or sublicense agreement, any additional exclusive out-bound license or
sublicense agreement or other material agreement with respect to rights in
Intellectual Property (other than over-the-counter software that is commercially
available to the public), or (C) there occurs any other material change in
Borrower’s Registered Intellectual Property, in-bound licenses or sublicenses or
exclusive out-bound licenses or sublicenses from that listed on the Intangible
Assets Schedule, together with such Compliance Certificate, deliver to Agent an
updated Intangible Assets Schedule reflecting such updated information.  With
respect to any updates to the Intangible Assets Schedule involving exclusive
out-bound licenses or sublicenses, such licenses shall be consistent with the
definitions of and limitations herein pertaining to Permitted Licenses.

(b)                            If Borrower obtains any Registered Intellectual
Property, Borrower shall promptly execute such documents and provide such other
information (including, without limitation, copies of applications) and take
such other actions as Agent shall request in its good faith business judgment to
perfect and maintain a first priority perfected security interest in favor of
Agent, for the ratable benefit of Lenders, in the IP Proceeds pertaining
thereto.

(c)                             Without limiting Section 6.15 (d), Borrower
shall use commercially reasonably efforts to take such steps as Agent requests
to obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all licenses or agreements to be deemed “Collateral” and for
Agent to have a security interest in it that might otherwise be restricted or
prohibited by Law or by the terms of any such license or agreement, whether now
existing or entered into in the future, and (y) Agent to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Agent’s rights and remedies under this Agreement and the other
Financing Documents.

(d)                            Borrower shall own, or be licensed to use or
otherwise have the right to use, all Material Intangible Assets subject to
Permitted Licenses.  Borrower shall cause all Registered Intellectual Property
to be duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change.  Borrower shall at all times conduct its business without
material infringement or claim of infringement of any Intellectual Property
rights of others.  Borrower shall (i) protect, defend and maintain the validity
and enforceability of its Material Intangible Assets (ii) promptly advise Agent
in writing of material infringements of its Material Intangible Assets, or of a
material claim of infringement by Borrower on the Intellectual Property rights
of others, in each case to the extent Borrower has received written notice from
a third party thereof; and (iii) not allow any of Borrower’s Material Intangible
Assets to be abandoned, invalidated, forfeited or dedicated to the public or to
become unenforceable.  Borrower shall not become a party to, nor become bound
by, any material










 

license or other agreement with respect to which Borrower is the licensee that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or other property.

6.16        Regulatory Reporting and Covenants.

(a)                             Borrower shall notify Agent and each Lender
promptly, and in any event within five (5) Business Days of receiving, becoming
aware of or determining that, (each, a “Regulatory Reporting Event” and
collectively, the “Regulatory Reporting Events”):

(i)           any Governmental Authority, specifically including the FDA is
conducting or has conducted (A) if applicable, any investigation of Borrower’s
or its Subsidiaries’ manufacturing facilities and processes for any Product (or
any investigation of the facility of a contract manufacturer engaged by Borrower
or its Subsidiaries in respect of a Product of which Borrower and/or its
Subsidiaries are aware), which has disclosed any material deficiencies or
violations of Laws and/or the Regulatory Required Permits related thereto or (B)
an investigation or review of any Regulatory Required Permit (other than routine
reviews in the Ordinary Course of Business associated with the renewal of a
Regulatory Required Permit),

(ii)          any development, testing, and/or manufacturing of any [***] or any
other material Product should cease,

(iii)         if a Product has been approved for marketing and sale, any
marketing or sales of such Product should cease or such Product should be
withdrawn from the marketplace,

(iv)         any Regulatory Required Permit has been revoked or withdrawn,

(v)          adverse clinical test results have occurred with respect to any
Product to the extent that such results have or could reasonably be expected to
result in a Material Adverse Change,

(vi)         receipt by Borrower or any Subsidiary thereof from the FDA a
warning letter, Form FDA-483, “Untitled Letter,” other correspondence or notice
setting forth allegedly material objectionable observations or alleged material
violations of laws and regulations enforced by the FDA, or any comparable
correspondence from any state or local authority responsible for










 

regulating drug products and establishments, or any comparable correspondence
from any foreign counterpart of the FDA, or any comparable correspondence from
any foreign counterpart of any state or local authority with regard to any
Product or the manufacture, processing, packing, or holding thereof;

(vii)        any Product recalls or voluntary Product withdrawals from any
market (other than with respect to discrete batches or lots that are not
material in quantity or amount and are not made in conjunction with a larger
recall) have occurred, or

(viii)       any material failures in the manufacturing of any Product have
occurred such that the amount of such Product successfully manufactured in
accordance with all specifications thereof and the required payments to be made
to Borrower therefor in any month shall decrease materially with respect to the
quantities of such Product and payments produced in the prior month.

Borrower shall provide to Agent or any Lender such further information
(including copies of such documentation) as Agent or any Lender shall reasonably
request with respect to any such Regulatory Reporting Event promptly upon, but
in any event within five (5) Business Days of, such request.

(b)                            Borrower shall have, and shall ensure that it and
each of its Subsidiaries has, each material Required Permit and other rights
from, and have made all declarations and filings with, all applicable
Governmental Authorities, all self-regulatory authorities and all courts and
other tribunals necessary to engage in all material respects in the ownership,
management and operation of the business or the assets of Borrower and Borrower
shall take reasonable actions to ensure that no Governmental Authority has taken
action to limit, suspend or revoke any such Required Permit.  Borrower shall
ensure that all such Required Permits are valid and in full force and effect and
Borrower is in material compliance with the terms and conditions of all such
Required Permits in all material respects.

(c)                             Borrower will maintain in full force and effect,
and free from restrictions, probations, conditions or known conflicts which
would materially impair the use or operation of Borrower’s business and assets,
all material Required Permits necessary under Healthcare Laws to carry on the
business of Borrower as it is conducted on the Closing Date in all material
respects.

(d)                            Borrower shall, and shall cause each Credit Party
to, obtain and comply with and, to the extent applicable, use commercially
reasonable efforts to cause










 

all third parties to obtain and comply with, all Regulatory Required Permits at
all times issued or required to be issued by any Governmental Authority,
specifically including the FDA, with respect to the development, testing,
manufacture, marketing or sales of any Product by the Borrower as such
activities are at any such time being conducted by such Borrower.

(e)                             Borrower will timely file or caused to be timely
filed (after giving effect to any extension duly obtained), all material
notifications, reports, submissions, material Required Permit renewals and
reports required by applicable Healthcare Laws (which reports will be materially
accurate and complete in all respects and not materially misleading in any
respect and shall not remain open or unsettled).

(f)                             In the event Borrower or any Credit Party
obtains any new Regulatory Required Permit or any information on the Required
Permits Schedule becomes outdated, inaccurate, incomplete or misleading,
Borrower shall, together with the next quarterly Compliance Certificate required
to be delivered under this Agreement after such event,  provide Agent with an
updated Required Permits Schedule including such updated information

(g)                            If, after the Closing Date, (i) Borrower
determines to manufacture, sell, develop, test or market any new Product (by
itself or through a third party), Borrower shall deliver prior written notice to
Agent of such determination (which shall include a brief description of such
Product) and, together with delivery of the next quarterly Compliance
Certificate shall provide an updated Intangible Assets Schedule,  Products
Schedule and Required Permits Schedule (and copies of such Required Permits as
Agent may request) reflecting updates related to such determination.

7.            NEGATIVE COVENANTS

Borrower shall not do, nor shall it permit any Credit Party or any of its
Subsidiaries to do, any of the following:

7.1          Dispositions.  Convey, sell, abandon, lease, license, transfer,
assign or otherwise dispose of (including by merger, allocation of assets
(including allocation of assets to any series of a limited liability company),
division, consolidation or amalgamation) (collectively, “Transfer”) all or any
part of its business or property, except for (a) sales, transfers or
dispositions of Inventory in the Ordinary Course of Business; (b) sales or
abandonment of (i) worn‑out, surplus or obsolete Equipment or other tangible
personal property or (ii) other Equipment that is no longer used or useful in
the business of Borrower with a fair salable value not to exceed [***] ($[***])
in the aggregate per fiscal year for all such Equipment and other tangible
personal property Transferred pursuant clauses (i) and (ii); (c) to the extent
constituting a Transfer, Permitted Liens; (d) to the extent they may constitute
a Transfer, the use of cash and Cash Equivalents to make Permitted Investments;
(e) the granting of Permitted Licenses; (f) Transfers from any Subsidiary to a
Borrower, (g) Transfers between Guarantors, (h) Transfers from Credit Parties to
Borrowers; (i) sales or discounting of delinquent accounts in the Ordinary
Course of Business, (j) the  expiration, forfeiture, invalidation, cancellation,
abandonment of Intellectual Property (other than Material Intangible Assets) to
the extent such Intellectual Property is no longer used or useful in the
business of Borrower, or (k) long as no Event of Default has










 

occurred and is continuing or would result therefrom, other Transfers of
tangible personal property in the Ordinary Course of Business with a fair market
value not to exceed [***] ($[***]) in the aggregate for all such property per
fiscal year.

7.2          Changes in Business, Management, Ownership or Business
Locations.  (a) Engage in, or permit any of its Subsidiaries to engage in, any
business other than the businesses currently engaged in by Borrower, such Credit
Party or such Subsidiary, as applicable, or reasonably related thereto or a
reasonable extension thereof; (b) liquidate or dissolve; provided that a
Subsidiary that is not a Credit Party may liquidate or dissolve so long as such
Subsidiary distributes its assets to a Credit Party upon such liquidation or
dissolution; (c) enter into any transaction or series of related transactions
which would result in a Change in Control unless the agreements with respect to
such transactions provide for, as a condition precedent to the consummation
thereof, either (x) the indefeasible payment in full of the Obligations or (y)
the consent of Agent and the Lenders; (d) fail to deliver within sixty (60) days
(or such longer time as approved by Agent) notice of the addition of any new
offices or business locations, or of any new leases with respect to existing
offices or business locations, and a fully-executed Access Agreement to Agent
(except as otherwise provided below); (e) without at least ten (10) Business
Days’ prior written notice to Agent (i) change its jurisdiction of organization
(provided that no Credit Party shall change its jurisdiction of organization to
a new country without Agent’s consent); (ii) change its organizational structure
or type; (iii) change its legal name; or (iv) change any organizational number
(if any) assigned by its jurisdiction of organization.  Notwithstanding the
foregoing in the case of subpart (d) above, provided that the applicable lease
or license agreement, or applicable law, does not grant to the landlord or
licensor any Lien upon intangible assets of the tenant or licensee, subpart (d)
shall not restrict leases or licenses for (i) such new or existing offices or
business locations containing less than [***] ($[***]) in Borrower’s assets or
property and not containing Borrower’s Books and (ii) any new or existing
business location constituting a warehouse, consignee or bailee location that
does not contain any of Borrower’s Books and would not otherwise require an
Access Agreement pursuant to the criteria set forth in Section 4.2(e).

7.3          Mergers and Consolidations.  Merge or consolidate with any other
Person, provided, however, that (a) a Borrower may merge or consolidate into
another Borrower, (b) a Guarantor may merge or consolidate into another Credit
Party, (c) a Restricted Foreign Subsidiary may merge or consolidate into another
Restricted Foreign Subsidiary and (d) a Subsidiary that is not a Credit Party
may merge or consolidate into a Credit Party, so long as, in each case of the
foregoing (a)-(d), (i) Borrower has provided Agent with prior written notice of
such transaction, (ii) if a Credit Party is a party thereto, a Person already
comprising a Credit Party shall be the surviving legal entity, (iii) if Rigel is
a party thereto, Rigel shall be the surviving legal entity, (iv) if a Credit
Party is a party thereto, the surviving Credit Party’s tangible net worth is not
thereby materially reduced, (v) no Event of Default has occurred and is
continuing prior thereto or arises as a result therefrom and (vi) Borrower shall
be in compliance with the covenants set forth in this Agreement both before and
after giving effect to such transaction.

7.4          Indebtedness.  (a) Create, incur, assume, or be liable for any
Indebtedness other than Permitted Indebtedness or (b) purchase, redeem, defease
or prepay any principal of, premium, if any, interest or other amount payable in
respect of any Indebtedness (other than with respect to the Obligations as
described in Section 2.3) prior to its scheduled maturity.

7.5          Encumbrance.  (a) Create, incur, allow, or suffer any Lien on any
of its property, except for Permitted Liens, (b) permit any Collateral to fail
to be subject to the first priority security interest granted herein except for
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent, or (c) enter into any agreement, document, instrument or other
arrangement (except with or in favor of Agent) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s property, except as is
otherwise permitted in the definition of “Permitted Liens” herein.

7.6          Maintenance of Collateral Accounts.  Maintain any Collateral
Account, except pursuant to the terms of Section 6.6 hereof.










 

7.7          Distributions; Investments and Acquisitions; Margin Stock.

(a)                             Pay any dividends or make any distribution or
payment (or set aside any funds for payment) with respect to or redeem, retire
or purchase or repurchase any of its equity interests other than Permitted
Distributions.

(b)                            Directly or indirectly make any Investment
(including, without limitation, any additional Investment in any Subsidiary and
any Acquisition) other than Permitted Investments and Permitted Acquisitions.

(c)                             Without limiting the foregoing, Borrower shall
not, and shall not permit any of its Subsidiaries or any Credit Party to,
purchase or carry Margin Stock.

7.8          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of any Credit Party,
except for (a) transactions that are in the Ordinary Course of Business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (b)
transactions with Subsidiaries that are designated as a Borrower hereunder and
that are not otherwise prohibited by Article 7 of this Agreement, (c)
transactions permitted by Section 7.7(a) of this Agreement, (d) transactions
constituting bona fide equity financings for capital raising purposes not
otherwise in contravention of this Agreement, and (e) reasonable and customary
director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans and
indemnification arrangements approved by the relevant board of directors, board
managers or equivalent corporate body in the Ordinary Course of Business).

7.9          Subordinated Debt; [***].

(a)                             (i) Make or permit any payment (or set aside any
funds for payment) on, or any distribution in respect of, any Subordinated Debt,
except to the extent expressly permitted to be made pursuant to the terms of the
Subordination Agreement to which such Subordinated Debt is subject, or (ii)
amend any provision in any document relating to the Subordinated Debt other than
as may be expressly permitted pursuant to the terms of any applicable
Subordination Agreement to which such Subordinated Debt is subject.

(b)                            [***].

7.10        Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940, as amended
or undertake as one of its important activities extending credit to purchase or
carry Margin Stock, or use the proceeds of any Credit Extension for that
purpose; (i) fail, or permit any ERISA Affiliate to fail, to meet “minimum
funding standards” (as defined in Section 412 of the Internal Revenue Code or
Section 302 of ERISA), whether or not waived, (ii) permit (with respect to any
Credit Party, any Subsidiary of any Credit Party or any ERISA Affiliate thereof)
a “reportable event” as defined in Section 4043(c) of ERISA (or the regulations
issued thereunder) (other than an event for which the 30-day notice requirement
is waived) to occur, (iii) engage in any “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Internal Revenue Code
that could reasonably be expected to result in liability in excess of [***]
($[***]) in the aggregate or that could reasonably be expected to result in a
Material Adverse Change; (iv) fail to comply with the Federal Fair Labor
Standards Act that could result in liability in excess of [***] ($[***]) in the
aggregate or that could reasonably be expected to result in a Material Adverse
Change; (v) permit (with respect to any Credit Party, any Subsidiary of any
Credit Party or any ERISA Affiliate thereof) the withdrawal from participation
in any Pension Plan,










 

or (vi) incur, or permit any Credit Party, any Subsidiary of any Credit Party or
any ERISA Affiliate thereof to incur, any liability under Title IV of ERISA
(other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA).

7.11        Amendments to Organization Documents and Material
Agreements.  Amend, modify or waive any provision of (a) any Material Agreement
in a manner that is materially adverse to Borrower or any of its Subsidiaries,
that is adverse to Agent or any Lender, that pertains to rights to assign or
grant a security interest in such Material Agreement or that could or could
reasonably be expected to result in a Material Adverse Change, or (b) any of its
organizational documents (other than a change in registered agents, or a change
that could not adversely affect the rights of Agent or the Lenders hereunder,
but, for the avoidance of doubt, under no circumstances a change of its name,
type of organization or jurisdiction of organization), in each case, without the
prior written consent of Agent.  Borrower shall provide to Agent copies of all
amendments, waivers and modifications of any Material Agreement or
organizational documents.

7.12        Compliance with Anti-Terrorism Laws.  Directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists.  Borrower shall immediately notify Agent if
Borrower has knowledge that Borrower or any Subsidiary or Affiliate is listed on
the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is
indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Borrower will not, nor will
Borrower permit any Subsidiary or Affiliate to, directly or indirectly, (i)
conduct any business or engage in any transaction or dealing with any Blocked
Person, including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby
notifies Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Agent’s policies and practices, Agent is required to obtain, verify and record
certain information and documentation that identifies Borrower and its
principals, which information includes the name and address of Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws.

7.13        Restricted Foreign Subsidiaries.

(a)           Borrower shall not permit, at any time, the aggregate fair market
value of all assets (including cash and Cash Equivalents) held by all Restricted
Foreign Subsidiaries to exceed [***] ($[***]) (or the equivalent thereof in any
foreign currency), in the aggregate.

(b)          No Restricted Foreign Subsidiary shall own, or have an exclusive
license in respect of, any Material Intangible Assets or other material
Intellectual Property.

(c)           No Credit Party shall Transfer any asset (including any
Intellectual Property) to or make any Investment in any Restricted Foreign
Subsidiary other than Investments of cash and cash equivalents permitted to be
made pursuant to clause (k) of the definition of “Permitted Investment”.










 

(d)          No Borrower will, or will permit any Subsidiary, to commingle any
of its assets (including any bank accounts, cash or cash equivalents) with the
assets of any Person other than a Credit Party.

8.         RESERVED

9.         FINANCIAL COVENANTS

9.1          [***].

9.2          [***].

10.          EVENTS OF DEFAULT

10.1        Events of Default.  The occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of law
or otherwise, shall constitute an “Event of Default” and Credit Parties shall
thereupon be in default under this Agreement and each of the other Financing
Documents:

(a)              Borrower fails to (i) make any payment of principal or interest
on any Credit Extension on its due date, or (ii) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day grace period shall not apply to payments due on the
Maturity Date or the date of acceleration pursuant to Section 10.2 hereof).

(b)              any Credit Party defaults in the performance of or compliance
with any term contained in this Agreement or in any other Financing Document
(other than occurrences described in other provisions of this Section 10.1 for
which a different grace or cure period is specified or for which no grace or
cure period is specified and thereby constitute immediate Events of Default) and
such default is not remedied by the Credit Party or waived by Agent within
thirty (30) days after the earlier of (i) the date of receipt by any Borrower of
notice from Agent or the Required Lenders of such default, or (ii) the date an
officer of such Credit Party becomes aware, or through the exercise of
reasonable diligence should have become aware, of such default;

(c)              any Credit Party defaults in the performance of or compliance
with any term contained in Section 6.2, 6.4, 6.5, 6.6, 6.7(a), 6.8, 6.9, 6.10,
6.13, 6.15 or 6.16, Article 7 or Article 9;

(d)              any representation, warranty, certification or statement made
by any Credit Party or any other Person acting for or on behalf of a Credit
Party (i) in any Financing Document or in any certificate, financial statement
or other document delivered pursuant to any Financing Document, or (ii) to
induce Agent and/or Lenders to enter into










 

this Agreement or any Financing Document is incorrect in any respect (or in any
material respect if such representation, warranty, certification or statement is
not by its terms already qualified as to materiality) when made (or deemed
made);

(e)              (i) any Credit Party materially defaults under or materially
breaches any Material Agreement (after any applicable grace period contained
therein and such default or breach is not effectively and permanently cured or
waived by the applicable counterparties to such Material Agreement within ten
(10) Business Days of the occurrence of such default or breach) or a Material
Agreement shall be terminated by a third party or parties party thereto prior to
the expiration thereof which termination could reasonably be expected to have a
Material Adverse Change, or there is a loss of a material right of a Credit
Party under any Material Agreement to which it is a party, (ii) (A) any Credit
Party or any Subsidiary of a Credit Party fails to make (after any applicable
grace period) any payment when due (whether due because of scheduled maturity,
required prepayment provisions, acceleration, demand or otherwise) on any
Indebtedness (other than the Obligations) of such Credit Party or such
Subsidiary having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than [***] ($[***])
(“Material Indebtedness”), (B) any other event shall occur or condition shall
exist under any contractual obligation relating to any such Material
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of (without regard to any subordination terms with
respect thereto), the maturity of such Material Indebtedness or (C) any such
Material Indebtedness shall become or be declared to be due and payable, or be
required to be prepaid, redeemed, defeased or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof,
(iii) the occurrence of any breach or default under any terms or provisions of
any Subordinated Debt Document or under any agreement subordinating the
Subordinated Debt to all or any portion of the Obligations, or the occurrence of
any event requiring the prepayment of any Subordinated Debt, or the delivery of
any notice with respect to any Subordinated Debt or pursuant to any
Subordination Agreement that triggers the start of any standstill or similar
period under any Subordination Agreement, or (iv) any Borrower makes any payment
on account of any Indebtedness that has been subordinated to any of the
Obligations, other than payments specifically permitted by the terms of such
subordination;

(f)               (i) any Credit Party or any Subsidiary of a Credit Party shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally, shall make a general assignment for the
benefit of creditors, or shall cease doing business as a going concern, (ii) any
proceeding shall be instituted by or against any Credit Party or any Subsidiary
of a Credit Party in any jurisdiction seeking to adjudicate it a bankrupt or
insolvent or seeking liquidation, winding up, reorganization, arrangement,










 

adjustment, protection, relief, composition of it or its debts or any similar
order, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or seeking the entry of an order for relief
or the appointment of a custodian, receiver, trustee, conservator, liquidating
agent, liquidator, other similar official or other official with similar powers,
in each case for it or for any substantial part of its property and, in the case
of any such proceedings instituted against (but not by or with the consent of)
such Credit Party or such Subsidiary, either such proceedings shall remain
undismissed or unstayed for a period of forty-five (45) days or more or any
action sought in such proceedings shall occur or (iii) any Credit Party or any
Subsidiary of a Credit Party shall take any corporate or similar action or any
other action to authorize any action described in clause (i) or (ii) above;

(g)              (i) the service of process seeking to attach, execute or levy
upon, seize or confiscate any Collateral Account, any material Intellectual
Property, or any funds of any Credit Party on deposit with Agent, any Lender or
any Affiliate of Agent or any Lender, or (ii) a notice of lien, levy, or
assessment is filed against any assets of a Credit Party by any government
agency, and the same under subclauses (i) and (ii) hereof are not discharged or
stayed (whether through the posting of a bond or otherwise) prior to the earlier
to occur of thirty (30) days after the occurrence thereof or such action
becoming effective;

(h)              (i) any court order enjoins, restrains, or prevents a Credit
Party from conducting any material part of its business, (ii) the institution by
any Governmental Authority of criminal proceedings against any Credit Party or
its Subsidiary, or (iii) one or more judgments or orders for the payment of
money (not paid or fully covered by insurance and as to which the relevant
insurance company has acknowledged coverage in writing) aggregating in excess of
than [***] ($[***]) shall be rendered against any or all Credit Parties or their
Subsidiaries and either (A) enforcement proceedings shall have been commenced
and not effectively stayed by any creditor upon any such judgments or orders, or
(B) there shall be any period of twenty (20) consecutive days during which a
stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect;

(i)               any Lien created by any of the Financing Documents shall at
any time fail to constitute a valid and perfected Lien on all of the Collateral
purported to be encumbered thereby, subject to no prior or equal Lien except
Permitted Liens and other than solely as a result of any action or inaction of
Agent or Lenders provided that such action or inaction is not caused by a Credit
Party’s failure to comply with the terms of the Financing Documents, or any
Credit Party shall so assert; any provision of any Financing Document shall fail
to be valid and binding on, or enforceable against, a Credit Party, or any
Credit Party shall so assert;










 

(j)               a Change in Control occurs;

(k)              any Required Permit shall have been (i) revoked, rescinded,
suspended, modified in a materially adverse manner or not renewed in the
Ordinary Course of Business for a full term, or (ii) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Required Permit or that could result in
the Governmental Authority taking any of the actions described in clause (i)
above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change;

(l)               (i) the voluntary withdrawal or institution of any action or
proceeding by the FDA or similar Governmental Authority to order the withdrawal
of any Product or Product category from the market or to enjoin Borrower, its
Subsidiaries or any representative of Borrower or its Subsidiaries from
manufacturing, marketing, selling or distributing any Product or Product
category, in each case, in the United States on in any state thereof, (ii) the
institution of any action or proceeding by any DEA, FDA, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Regulatory Required Permit held by Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries, which, in each case, has or
could reasonably be expected to result in Material Adverse Change,  (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by DEA, FDA, or any other Governmental Authority
which has or could reasonably be expected to result in a Material Adverse
Change, or (iv) the occurrence of adverse test results in connection with a
Product which has or could reasonably be expected to result in a Material
Adverse Change.

(m)             [reserved]; or

(n)              the occurrence of any fact, event or circumstance that results
in a Material Adverse Change.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

10.2        Rights and Remedies.

(a)              Upon the occurrence and during the continuance of an Event of
Default, Agent may, and at the written direction of Required Lenders shall,
without notice or demand, do any or all of the following: (i) deliver notice of
the Event of Default to Borrower, (ii) by notice to any Borrower declare all
Obligations immediately due and payable (but if an Event of Default described in
Section 10.1(f) occurs all Obligations shall be immediately due and payable
without any action by Agent or the Lenders), or (iii) by










 

notice to any Borrower suspend or terminate the obligations, if  any, of the
Lenders to advance money or extend credit for Borrower’s benefit under this
Agreement or under any other agreement between any Credit Party and Agent and/or
the Lenders (but if an Event of Default described in Section 10.1(f) occurs all
obligations, if any, of the Lenders to  advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Agent and/or the Lenders shall be immediately terminated without
any action by Agent or the Lenders).

(b)              Without limiting the rights of Agent and the Lenders set forth
in Section 10.2(a) above, upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right, without notice or demand, to do
any or all of the following:

(i)           with or without legal process, enter any premises where the
Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, and foreclose upon and/or sell, lease or
liquidate, the Collateral, in whole or in part;

(ii)          apply to the Obligations (A) any balances and deposits of any
Credit Party that Agent or any Lender or any Affiliate of Agent or a Lender
holds or controls, or (B) any amount held or controlled by Agent or any Lender
or any Affiliate of Agent or a Lender owing to or for the credit or the account
of any Credit Party;

(iii)         settle, compromise or adjust and grant releases with respect to
disputes and claims directly with Account Debtors for amounts on terms and in
any order that Agent considers advisable, notify any Person owing any Credit
Party money of Agent’s security interest in such funds, and verify the amount of
such Account;

(iv)         make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Agent requests and make
it available as Agent designates.  Agent may also render any or all of the
Collateral unusable at a Credit Party’s premises and may dispose of such
Collateral on such premises without liability for rent or costs. Borrower grants
Agent a license to enter and occupy any of its premises, without charge, to
exercise any of Agent’s rights or remedies;










 

(v)          pay, purchase, contest, or compromise any Lien which appears to be
prior or superior to its security interest and pay all expenses incurred;

(vi)         ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, upon the occurrence
an during the continuance of an Event of Default, without charge, Borrower’s
labels, patents, copyrights, mask works, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral (and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof) and, in connection with Agent’s exercise of its rights under this
Article 10, Borrower’s rights under all licenses and all franchise agreements
shall be deemed to inure to Agent for the benefit of the Lenders, subject to any
rights of third party licensors and licensees, as applicable;

(vii)        place a “hold” on any account maintained with Agent or the Lenders
or any Affiliate of Agent or a Lender and/or deliver a notice of exclusive
control, any entitlement order, or other directions or instructions pursuant to
any Control Agreement or similar agreements providing control of any Collateral;

(viii)       demand and receive possession of the Books of Borrower and the
other Credit Parties; and

(ix)         exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

10.3        Notices.  Any notice that Agent is required to give to a Credit
Party under the UCC of the time and place of any public sale or the time after
which any private sale or other intended disposition of the Collateral is to be
made shall be deemed to constitute reasonable notice if such notice is given in
accordance with this Agreement at least five (5) days prior to such action.

10.4        Protective Payments.  If any Credit Party fails to pay or perform
any covenant or obligation under this Agreement or any other Financing Document,
Agent may pay or perform such covenant or obligation, and all amounts so paid by
Agent are Protective Advances and immediately due and payable, bearing interest
at the then










 

highest applicable rate for the Credit Facilities hereunder, and secured by the
Collateral.  No such payments or performance by Agent shall be construed as an
agreement to make similar payments or performance in the future or constitute
Agent’s waiver of any Event of Default.

10.5        Liability for Collateral No Waiver; Remedies Cumulative.  So long as
Agent and the Lenders comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent
and the Lenders, Agent and the Lenders shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person.  Borrower bears all risk of
loss, damage or destruction of the Collateral.  Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Financing Document shall not waive, affect, or diminish
any right of Agent thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Agent and then is only effective for the specific instance and purpose for which
it is given.  Agent’s rights and remedies under this Agreement and the other
Financing Documents are cumulative.  Agent has all rights and remedies provided
under the Code, by Law, or in equity.  Agent’s exercise of one (1) right or
remedy is not an election, and Agent’s waiver of any Event of Default is not a
continuing waiver.  Agent’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

10.6        Application of Payments and Proceeds.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (i) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and the Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(ii) unless Agent and the Lenders shall agree otherwise, the proceeds of any
sale of, or other realization upon all or any part of the Collateral shall be
applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents.  Borrower shall remain fully
liable for any deficiency.  Any balance remaining shall be delivered to Borrower
or to whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  Unless Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

10.7        Waivers.

(a)              Except as otherwise provided for in this Agreement and to the
fullest extent permitted by applicable law, each Borrower waives:  (i)
presentment, demand and protest, and notice of presentment, dishonor, intent to
accelerate, acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all Financing Documents
and hereby ratifies and confirms whatever Agent or the Lenders may do in this
regard; (ii) all rights to notice and a hearing prior to Agent’s or any Lender’s
entry upon the premises of a Borrower, the taking possession or control of, or
to Agent’s or any Lender’s replevy, attachment or levy upon, any Collateral or
any bond or security which might be required by any court prior to allowing
Agent or any Lender to exercise any of its remedies; and (iii) the benefit of
all valuation, appraisal and exemption Laws.  Each Borrower acknowledges that it
has been










 

advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

(b)              Each Borrower for itself and all its successors and assigns,
(i) agrees that its liability shall not be in any manner affected by any
indulgence, extension of time, renewal, waiver, or modification granted or
consented to by any Lender; (ii) consents to any indulgences and all extensions
of time, renewals, waivers, or modifications that may be granted by Agent or any
Lender with respect to the payment or other provisions of the Financing
Documents, and to any substitution, exchange or release of the Collateral, or
any part thereof, with or without substitution, and agrees to the addition or
release of any Borrower, endorsers, guarantors, or sureties, or whether
primarily or secondarily liable, without notice to any other Borrower and
without affecting its liability hereunder; (iii) agrees that its liability shall
be unconditional and without regard to the liability of any other Borrower,
Agent or any Lender for any tax on the indebtedness; and (iv) to the fullest
extent permitted by law, expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.

(c)              To the extent that Agent or any Lender may have acquiesced in
any noncompliance with any requirements or conditions precedent to the closing
of the Credit Facilities or to any subsequent disbursement of Credit Extensions,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to any future Credit Extensions and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements.  Any forbearance by Agent or a Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Credit Facilities, shall not be a waiver of or preclude the exercise of any
right or remedy nor shall it serve as a novation of the Financing Documents or
as a reinstatement of the Obligations or a waiver of such right of acceleration
or the right to insist upon strict compliance of the terms of the Financing
Documents.  Agent’s or any Lender’s acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Agent’s and such Lender’s right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment.  The procurement of insurance or the payment of taxes or other
Liens or charges by Agent as the result of an Event of Default shall not be a
waiver of Agent’s right to accelerate the maturity of the Obligations, nor shall
Agent’s receipt of any condemnation awards, insurance proceeds, or damages under
this Agreement operate to cure or waive any Credit Party’s default in payment of
sums secured by any of the Financing Documents.










 

(d)              Without limiting the generality of anything contained in this
Agreement or the other Financing Documents, each Borrower agrees that if an
Event of Default is continuing (i) Agent and the Lenders shall not be subject to
any “one action” or “election of remedies” law or rule, and (ii) all Liens and
other rights, remedies or privileges provided to Agent or the Lenders shall
remain in full force and effect until Agent or the Lenders have exhausted all
remedies against the Collateral and any other properties owned by Borrower and
the Financing Documents and other security instruments or agreements securing
the Obligations have been foreclosed, sold and/or otherwise realized upon in
satisfaction of Borrower’s obligations under the Financing Documents.

(e)              Neither Agent nor any Lender shall be under any obligation to
marshal any assets in payment of any or all of the Obligations.  Nothing
contained herein or in any other Financing Document shall be construed as
requiring Agent or any Lender to resort to any part of the Collateral for the
satisfaction of any of Borrower’s obligations under the Financing Documents in
preference or priority to any other Collateral, and Agent may seek satisfaction
out of all of the Collateral or any part thereof, in its absolute discretion in
respect of Borrower’s obligations under the Financing Documents.  To the fullest
extent permitted by law, each Borrower, for itself and its successors and
assigns, waives in the event of foreclosure of any or all of the Collateral any
equitable right otherwise available to any Credit Party which would require the
separate sale of any of the Collateral or require Agent or the Lenders to
exhaust their remedies against any part of the Collateral before proceeding
against any other part of the Collateral; and further in the event of such
foreclosure each Borrower does hereby expressly consent to and authorize, at the
option of Agent, the foreclosure and sale either separately or together of each
part of the Collateral.

10.8        Injunctive Relief.  The parties acknowledge and agree that, in the
event of a breach or written threatened breach of any Credit Party’s obligations
under any Financing Documents, Agent and the Lenders may have no adequate remedy
in money damages and, accordingly, shall be entitled to an injunction
(including, without limitation, a temporary restraining order, preliminary
injunction, writ of attachment, or order compelling an audit) against such
breach or written threatened breach, including, without limitation, maintaining
any cash management and collection procedure described herein.  However, no
specification in this Agreement of a specific legal or equitable remedy shall be
construed as a waiver or prohibition against any other legal or equitable
remedies in the event of a breach or written threatened breach of any provision
of this Agreement.  Each Credit Party waives, to the fullest extent permitted by
law, the requirement of the posting of any bond in connection with such
injunctive relief.  By joining in the Financing Documents as a Credit Party,
each Credit Party specifically joins in this Section 10.8 as if this Section
10.8 were a part of each Financing Document executed by such Credit Party.

11.        NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Financing Document must be in writing
and shall be deemed to have been validly served, given, or delivered: (a) upon
the earlier of actual receipt and three (3) Business Days after deposit in the
U.S. mail, first class, registered or certified mail return receipt










 

requested, with proper postage prepaid; (b) upon transmission, when sent by
electronic mail (if an email address is specified herein) or facsimile
transmission; (c) one (1) Business Day after deposit with a reputable overnight
courier with all charges prepaid; or (d) when delivered, if hand-delivered by
messenger, all of which shall be addressed to the party to be notified and sent
to the address, facsimile number, or email address indicated below.  Any of
Agent, a Lender or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Article 11.

If to Borrower:

Rigel Pharmaceuticals, Inc.

1180 Veterans Blvd.

South San Francisco, CA 94080

Attn: __________________

Fax: (___) ___-____

Email:

If to Agent or to MidCap (or any of its Affiliates or Approved Funds) as a
Lender:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Rigel transaction

Fax:  301-941-1450

Email:  notices@midcapfinancial.com

With a copy to:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Legal

Fax:  301-941-1450

Email:  legalnotices@midcapfinancial.com

If to any Lender other than MidCap: at the address set forth on the signature
pages to this Agreement or provided as a notice address for such in connection
with any assignment hereunder.

12.        CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER; CALIFORNIA WAIVERS

12.1        THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER
FINANCING DOCUMENT (EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS
ARE EXPRESSLY GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), AND THE RIGHTS,
REMEDIES AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR SUCH
FINANCING DOCUMENT










 

(EXCLUDING THOSE FINANCING DOCUMENTS THAT BY THEIR OWN TERMS ARE EXPRESSLY
GOVERNED BY THE LAWS OF ANOTHER JURISDICTION), THE RELATIONSHIP OF THE PARTIES,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW).  NOTWITHSTANDING THE FOREGOING, AGENT
AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST
BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND
THE LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.1) DEEM NECESSARY
OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND
LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY. BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO THE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED
IN THE STATE OF NEW YORK AND ANY SUCH OTHER JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH
IN ARTICLE 11 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER TO OCCUR OF BORROWER’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

12.2

(a)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT
AND THE LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.










 

(b)              IN THE EVENT THAT ANY SUCH ACTION IS COMMENCED OR MAINTAINED IN
ANY COURT IN THE STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL SET FORTH IN
THE SECTION ABOVE IS NOT ENFORCEABLE, AND EACH PARTY TO SUCH ACTION DOES NOT
SUBSEQUENTLY WAIVE IN AN EFFECTIVE MANNER UNDER CALIFORNIA LAW ITS RIGHT TO A
TRIAL BY JURY, THE PARTIES HERETO HEREBY ELECT TO PROCEED AS FOLLOWS:

(i)           WITH THE EXCEPTION OF THE ITEMS SPECIFIED IN CLAUSE (II) BELOW,
ANY CONTROVERSY, DISPUTE OR CLAIM (EACH, A “CONTROVERSY”) BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT
WILL BE RESOLVED BY A REFERENCE PROCEEDING IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 638, ET SEQ. OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, OR THEIR
SUCCESSOR SECTIONS, WHICH SHALL CONSTITUTE THE EXCLUSIVE REMEDY FOR THE
RESOLUTION OF ANY CONTROVERSY, INCLUDING WHETHER THE CONTROVERSY IS SUBJECT TO
THE REFERENCE PROCEEDING.  EXCEPT AS OTHERWISE PROVIDED ABOVE, VENUE FOR THE
REFERENCE PROCEEDING WILL BE IN ANY COURT IN WHICH VENUE IS APPROPRIATE UNDER
APPLICABLE LAW (THE “COURT”).

(ii)          THE MATTERS THAT SHALL NOT BE SUBJECT TO A REFERENCE PROCEEDING
ARE THE FOLLOWING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN
REAL OR PERSONAL PROPERTY; (B) EXERCISE OF SELF HELP REMEDIES (INCLUDING
SET-OFF); (C) APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY, PROVISIONAL OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) AND (B) OR TO SEEK OR OPPOSE FROM A COURT OF
COMPETENT JURISDICTION ANY OF THE ITEMS DESCRIBED IN CLAUSES (C) AND (D).  THE
EXERCISE OF, OR OPPOSITION TO, ANY OF THOSE ITEMS DOES NOT WAIVE THE RIGHT OF
ANY PARTY TO A REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT.

(iii)         THE REFEREE SHALL BE A RETIRED JUDGE OR JUSTICE SELECTED BY MUTUAL
WRITTEN AGREEMENT OF THE PARTIES.  IF THE PARTIES DO NOT AGREE WITHIN TEN (10)
DAYS OF A WRITTEN REQUEST TO DO SO BY ANY PARTY, THEN, UPON REQUEST OF ANY
PARTY, THE REFEREE SHALL BE SELECTED BY THE PRESIDING JUDGE OF THE COURT (OR HIS
OR HER REPRESENTATIVE).  A










 

REQUEST FOR APPOINTMENT OF A REFEREE MAY BE HEARD ON AN EX PARTE OR EXPEDITED
BASIS, AND THE PARTIES AGREE THAT IRREPARABLE HARM WOULD RESULT IF EX PARTE
RELIEF IS NOT GRANTED.

(iv)         EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT THAT WHEN ANY
PARTY SO REQUESTS, A COURT REPORTER WILL BE USED AT ANY HEARING CONDUCTED BEFORE
THE REFEREE, AND THE REFEREE WILL BE PROVIDED A COURTESY COPY OF THE
TRANSCRIPT.  THE PARTY MAKING SUCH A REQUEST SHALL HAVE THE OBLIGATION TO
ARRANGE FOR THE COURT REPORTER.  SUBJECT TO THE REFEREE’S POWER TO AWARD COSTS
TO THE PREVAILING PARTY, THE CREDIT PARTIES WILL PAY THE COST OF THE REFEREE AND
ALL COURT REPORTERS.

(v)          THE REFEREE SHALL BE REQUIRED TO DETERMINE ALL ISSUES IN ACCORDANCE
WITH EXISTING APPLICABLE CASE LAW AND STATUTORY LAW.  THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE COURT WILL BE APPLICABLE TO THE
REFERENCE PROCEEDING.  THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL
AS LEGAL RELIEF, ENTER EQUITABLE ORDERS THAT WILL BE BINDING ON THE PARTIES AND
RULE ON ANY MOTION THAT WOULD BE AUTHORIZED IN A COURT PROCEEDING.  THE REFEREE
SHALL ISSUE A DECISION AT THE CLOSE OF THE REFERENCE PROCEEDING WHICH DISPOSES
OF ALL CLAIMS OF THE PARTIES THAT ARE THE SUBJECT OF THE REFERENCE PROCEEDING.
PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 644, SUCH DECISION SHALL
BE ENTERED BY THE COURT AS A JUDGMENT OR AN ORDER IN THE SAME MANNER AS IF THE
ACTION HAD BEEN TRIED BY THE COURT AND ANY SUCH DECISION WILL BE FINAL, BINDING
AND CONCLUSIVE.  THE PARTIES RESERVE THE RIGHT TO APPEAL FROM THE FINAL JUDGMENT
OR ORDER OR FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE.  THE
PARTIES RESERVE THE RIGHT TO FINDINGS OF FACT, CONCLUSIONS OF LAWS, A WRITTEN
STATEMENT OF DECISION, AND THE RIGHT TO MOVE FOR A NEW TRIAL OR A DIFFERENT
JUDGMENT, WHICH NEW TRIAL, IF GRANTED, IS ALSO TO BE A REFERENCE PROCEEDING
UNDER THIS PROVISION.










 

(vi)         NEITHER THE INCLUSION OF THIS SECTION 12.2(b), NOR ANY REFERENCE TO
CALIFORNIA LAW CONTAINED HEREIN SHALL BE DEEMED TO AFFECT OR LIMIT IN ANY WAY
THE PARTIES’ CHOICE OF NEW YORK LAW OR IMPLY THAT THE CREDIT PARTIES HAVE AGREED
TO VENUE IN CALIFORNIA.

12.3        [Reserved].

12.4        [Reserved].

12.5        California Waiver.

(a)              BY SIGNING BELOW, EACH BORROWER WAIVES ANY RIGHT, UNDER
CALIFORNIA CIVIL CODE SECTION 2954.10 OR OTHERWISE, TO PREPAY ANY PORTION OF THE
OUTSTANDING PRINCIPAL BALANCE UNDER THIS AGREEMENT WITHOUT A PREPAYMENT
FEE.  EACH BORROWER ACKNOWLEDGES THAT PREPAYMENT OF THE PRINCIPAL BALANCE MAY
RESULT IN AGENT AND/OR A LENDER INCURRING ADDITIONAL LOSSES, COSTS, EXPENSES AND
LIABILITIES, INCLUDING LOST REVENUE AND LOST PROFITS.  EACH BORROWER THEREFORE
AGREES TO PAY A PREPAYMENT FEE AND HEREIN IF ANY PRINCIPAL AMOUNT IS PREPAID,
WHETHER VOLUNTARILY OR BY REASON OF ACCELERATION, INCLUDING ACCELERATION UPON
ANY SALE OR OTHER TRANSFER OF ANY INTEREST IN THE COLLATERAL.EACH BORROWER
FURTHER AGREES THAT AGENT’S AND EACH LENDER’S WILLINGNESS TO OFFER THE INTEREST
RATE DESCRIBED HEREIN TO BORROWER IS SUFFICIENT AND INDEPENDENT CONSIDERATION,
GIVEN INDIVIDUAL WEIGHT BY AGENT AND THE LENDERS FOR THIS WAIVER.  EACH BORROWER
UNDERSTANDS THAT AGENT AND THE LENDERS WOULD NOT OFFER SUCH AN INTEREST RATE TO
THE BORROWER ABSENT THIS WAIVER.

(b)              California Waiver; No Hearing Required.  Each Borrower waives
any right or defense it may have at Law or equity, including California Code of
Civil Procedure Section 580a, to a fair market value hearing or action to
determine a deficiency judgment after a foreclosure.

(c)              Borrower Acknowledgment.  California Civil Code Section
2955.5(a) provides as follows: “No lender shall require a borrower, as a
condition of receiving or maintaining a loan secured by real property, to
provide hazard insurance coverage against risks to the improvements on that real
property in an amount exceeding the replacement value of the improvements on the
property.” For purposes of the foregoing, (i) the term “hazard insurance
coverage” means insurance against losses caused by perils which are commonly
covered in policies described as a “Homeowner’s Policy,” “General Property
Form,” “Guaranteed Replacement Cost Insurance,” “Special Building Form,”
“Standard Fire,” “Standard Fire with Extended Coverage,” “Standard Fire with
Special Form










 

Endorsement,” or comparable insurance coverage to protect the real property
against loss or damage from fire and other perils covered within the scope of a
standard extended coverage endorsement, and (ii) the term “Improvements” means
buildings or structures attached to the real property.  Each Borrower
acknowledges having received this disclosure prior to execution of the Financing
Documents to be delivered by Borrower in connection with the Credit Facilities.

13.        GENERAL PROVISIONS

13.1        Successors and Assigns.

(a)              This Agreement binds and is for the benefit of the successors
and permitted assigns of each party.  Borrower may not assign this Agreement or
any rights or obligations under it without Agent’s prior written consent (which
may be granted or withheld in Agent’s discretion).Any Lender may at any time
assign to one  (1) or more Eligible Assignees all or any portion of such
Lender’s Applicable Commitment and/or Credit Extensions, together with all
related obligations of such Lender hereunder.  Borrower and Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Agent shall have received and accepted an
effective assignment agreement in form and substance acceptable to Agent,
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Agent reasonably shall require.  Notwithstanding anything set forth in this
Agreement to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. If
requested by Agent, Borrower agrees to (i) execute any documents reasonably
required to effectuate and acknowledge each assignment of an Applicable
Commitment or Credit Extension to an assignee hereunder, (ii) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Applicable Commitments or Credit Extensions and (iii) assist Agent
or the Lenders in the preparation of information relating to the financial
affairs of Borrower as any prospective participant or assignee of an Applicable
Commitment or Credit Extension reasonably may request.

(b)              From and after the date on which the conditions described above
have been met, (i) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such assignment agreement, shall have the rights
and obligations of a Lender hereunder, and (ii) the assigning Lender, to the
extent that rights and obligations










 

hereunder have been assigned by it pursuant to such assignment agreement, shall
be released from its rights and obligations hereunder (other than those that
survive termination).  Upon the request of the Eligible Assignee (and, as
applicable, the assigning Lender) pursuant to an effective assignment agreement,
each Borrower shall execute and deliver to Agent for delivery to the Eligible
Assignee (and, as applicable, the assigning Lender) secured notes in the
aggregate principal amount of the Eligible Assignee’s Credit Extensions or
Applicable Commitments (and, as applicable, secured promissory notes in the
principal amount of that portion of the principal amount of the Credit
Extensions or Applicable Commitments retained by the assigning Lender).

(c)              Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at its offices located in Bethesda, Maryland a copy of each
assignment agreement delivered to it and a Register for the recordation of the
names and addresses of each Lender, and the commitments of, and principal amount
(and stated interest) of the Credit Extensions owing to, such Lender pursuant to
the terms hereof (the “Register”). The entries in such Register shall be
conclusive, absent manifest error, and Borrower, Agent and the Lenders may treat
each Person whose name is recorded therein pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such Register shall be available for inspection by Borrower and
any Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this  purpose as an
agent of Borrower maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Obligations (each, a “Participant Register”). The
entries in the Participant Registers shall be conclusive, absent manifest error.
Each Participant Register shall be available for inspection by Borrower and
Agent at any reasonable time upon reasonable prior notice to the applicable
Lender; provided that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  For the avoidance of doubt, Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

(d)              Notwithstanding anything to the contrary contained in this
Agreement, the Credit Extensions (including any Secured Promissory Notes
evidencing such Credit Extensions) are intended to be registered obligations,
the right, title and interest of the Lenders and their assignees in and to such
Credit Extensions shall be transferable only upon notation of such transfer in
the Register (or an applicable Participant Register) and no assignment thereof
shall be effective until recorded therein.










 

It is intended that this Agreement be construed so that the Credit Extensions
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the IRC and Section 5f.103-1(c) of the United
States Treasury Regulations.

13.2        Indemnification.

(a)              Borrower hereby agrees to promptly pay (i) (A) all reasonable
and documented out-of-pocket costs and expenses of Agent (including, without
limitation, the costs, expenses and reasonable fees of counsel to, and
independent appraisers and consultants retained by, Agent) in connection with
the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, and in connection with the continued administration of the
Financing Documents including (1) any amendments, modifications, consents and
waivers to and/or under any and all Financing Documents, and (2) any periodic
public record searches conducted by or at the request of Agent (including,
without limitation, title investigations, UCC searches, fixture filing searches,
judgment, pending litigation and tax lien searches and searches of applicable
corporate, limited liability, partnership and related records concerning the
continued existence, organization and good standing of certain Persons), and (B)
reasonable and documented out-of-pocket costs and expenses of Agent in
connection with the performance by Agent of its rights and remedies under the
Financing Documents; (ii) without limitation of the preceding clause (i), all
reasonable and documented out-of-pocket costs and expenses of Agent in
connection with the creation, perfection and maintenance of Liens pursuant to
the Financing Documents; (iii) without limitation of the preceding clause (i),
all costs and expenses of Agent in connection with (A) protecting, storing,
insuring, handling, maintaining or selling any Collateral, (B) any litigation,
dispute, suit or proceeding relating to any Financing Document, and (C) any
workout, collection, bankruptcy, insolvency and other enforcement proceedings
under any and all of the Financing Documents; (iv) without limitation of the
preceding clause (i), all reasonable and documented out-of-pocket costs and
expenses of Agent in connection with Agent’s reservation of funds in
anticipation of the funding of the Credit Extensions to be made hereunder; and
(v) all costs and expenses incurred by Agent or the Lenders in connection with
any litigation, dispute, suit or proceeding relating to any Financing Document
and in connection with any workout, collection, bankruptcy, insolvency and other
enforcement proceedings under any and all Financing Documents, whether or not
Agent or the Lenders are a party thereto.

(b)              Borrower hereby agrees to indemnify, pay and hold harmless
Agent and the Lenders and the officers, directors, employees, trustees, agents,
investment advisors, collateral managers, servicers, and counsel of Agent and
the Lenders (collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements










 

of any kind or nature whatsoever (including the disbursements and reasonable
fees of counsel for such Indemnitee) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnitee shall be designated a party thereto and including any such
proceeding initiated by or on behalf of a Credit Party, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Agent or the Lenders) asserting any
right to payment for the transactions contemplated hereby, which may be imposed
on, incurred by or asserted against such Indemnitee as a result of or in
connection with the transactions contemplated hereby and the use or intended use
of the proceeds of the Credit Facilities, except that Borrower shall have no
obligation hereunder to an Indemnitee with respect to any liability resulting
from the gross negligence or willful misconduct of such Indemnitee, as
determined by a final non-appealable judgment of a court of competent
jurisdiction.  To the extent that the undertaking set forth in the immediately
preceding sentence may be unenforceable, Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable Law to the
payment and satisfaction of all such Indemnified Liabilities incurred by the
Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Financing Documents or the transactions contemplated hereby or thereby. This
Section 13.2 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)              Notwithstanding any contrary provision in this Agreement, the
obligations of Borrower under this Section 13.2 shall survive the payment in
full of the Obligations and the termination of this Agreement. NO INDEMNITEE
SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY
FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY
OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY
OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

(d)              Borrower for itself and all endorsers, guarantors and sureties
and their heirs, legal representatives, successors and assigns, hereby further
specifically waives any rights that it may have under Section 1542 of the
California Civil Code (to the extent applicable), which provides as follows: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST










 

HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR,” and further
waives any similar rights under applicable Laws.

(e)              Without limiting the generality of Section 13.15 or any other
provision hereof, each Borrower, to the maximum extent permitted by law,
expressly waives:

(i)           all rights and defenses arising out of an election of remedies by
Agent, even though that election of remedies, such as a nonjudicial foreclosure
with respect to security for the Obligations, has destroyed such Borrower’s
rights of subrogation and reimbursement against any Borrower by the operation of
Section 580d of the California Code of Civil Procedure or otherwise; and

(ii)          all rights and defenses that such Borrower may have relating to
Obligations that are or become secured by real property.  This means, among
other things: (A) Agent may collect from such Borrower without first foreclosing
on any real property or personal property collateral pledged by any other
Borrower and (B) if Agent forecloses on any real property pledged by any
Borrower or any Guarantor: (1) the amount of the Obligations may be reduced only
by the price for which such collateral is sold at the foreclosure sale, even if
such collateral is worth more than the sale price; and (2) Agent may collect
from such Borrower even if Agent, by foreclosing on any such real property, has
destroyed any right such Borrower may have to collect from the other
Borrower.  This is an unconditional and irrevocable waiver of any rights and
defenses such Borrower may have relating to Obligations that are secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure or any comparable statutes.  As provided in Section 12.1 hereof,
this Agreement shall be governed by, and construed in accordance with, the laws
of the State of Maryland.  The foregoing provisions are included solely out of
an abundance of caution and shall not be construed to mean that any of the above
referenced provisions of California law are in any way applicable to this
Agreement or the Obligations.

13.3        Time of Essence.  Time is of the essence for the payment and
performance of the Obligations in this Agreement.

13.4        Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.










 

13.5        Correction of Financing Documents.  Agent and the Lenders may
correct patent errors and fill in any blanks in this Agreement and the other
Financing Documents consistent with the agreement of the parties.

13.6        Integration.  This Agreement and the other Financing Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Financing Documents merge into this
Agreement and the Financing Documents.

13.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

13.8        Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations for which no claim has yet been made and any other obligations
which, by their terms, are to survive the termination of this Agreement) have
been satisfied.  The obligation of Borrower in Section 13.2 to indemnify each
Lender and Agent shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.  All powers of attorney and
appointments of Agent or any Lender as Borrower’s attorney in fact hereunder,
and all of Agent’s and Lenders’ rights and powers in respect thereof, are
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations for which no claim has yet been made and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been fully repaid and performed and Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.

13.9        Confidentiality.  In handling any confidential information of
Borrower, each of the Lenders and Agent shall use all reasonable efforts to
maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Financing Document and designated in
writing by any Credit Party as confidential, but disclosure of information may
be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions,
provided, however, that any such Persons are bound by obligations of
confidentiality substantially the same or more stringent than those set forth in
this Section 13.9; (c) as required by Law, regulation, subpoena, order or other
legal, administrative, governmental or regulatory request; (d) to regulators or
as otherwise required in connection with an examination, audit or similar
investigation by any Governmental Authority, or to any nationally recognized
rating agency; (e) as Agent or any Lender considers appropriate in exercising
remedies under the Financing Documents; (f) to financing sources that are
advised of the confidential nature of such information and are instructed to
keep such information confidential; (g) to third party service providers of the
Lenders and/or Agent so long as such service providers are bound to such Lender
or Agent by obligations of confidentiality; (h) to the extent necessary or
customary for inclusion in league table measurements; and (i) in connection with
any litigation or other proceeding to which such Lender or Agent or any of their
Affiliates is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Affiliates referring to a
Lender or Agent or any of their Affiliates.  Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Agent’s possession when disclosed to the Lenders and/or Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Agent; or (ii)
is disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.  Agent and/or the Lenders may use confidential information for the
development of client databases, reporting purposes, and market analysis, so
long as Agent and/or the Lenders, as applicable, do not disclose Borrower’s
identity or the identity of any Person associated with Borrower unless otherwise
permitted by this Agreement.  The provisions of the immediately preceding
sentence shall survive the termination of this Agreement. The agreements
provided under this Section 13.9 supersede all prior agreements, understanding,
representations, warranties, and negotiations between the parties about the
subject matter of this Section 13.9.

13.10      Right of Set-off.  Borrower hereby grants to Agent and to each
Lender, a lien, security interest and right of set-off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or










 

hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or the Lenders or any entity under the control of Agent or the Lenders
(including an Agent or Lender Affiliate) or in transit to any of them.  At any
time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent or the Lenders may set-off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

13.11      Publicity.  Borrower will not directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Agent or any Lender or any of their Affiliates or any
reference to this Agreement or the financing evidenced hereby, in any case
except as required by applicable Law, subpoena or judicial or similar order, in
which case Borrower shall endeavor to give Agent prior written notice of such
publication or other disclosure.  Each Lender and Borrower hereby authorize each
Lender to publish the name of such Lender and Borrower, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and Borrower agree that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing
Date.  With respect to any of the foregoing, such authorization shall be subject
to such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

13.12      No Strict Construction.  The parties hereto have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

13.13      Approvals.  Unless expressly provided herein to the contrary, any
approval, consent, waiver or satisfaction of Agent or the Lenders with respect
to any matter that is the subject of this Agreement or the other Financing
Documents may be granted or withheld by Agent and the Lenders in their sole and
absolute discretion and credit judgment.

13.14      Amendments; Required Lenders; Inter-Lender Matters.

(a)              No amendment, modification, termination or waiver of any
provision of this Agreement or any other Financing Document, no approval or
consent thereunder, or any consent to any departure by Borrower therefrom (in
each case, other than amendments, waivers, approvals or consents deemed
ministerial by Agent), shall in any event be effective unless the same shall be
in writing and signed by Borrower, Agent and the Required Lenders.  Except as
set forth in clause (b) below, all such amendments, modifications, terminations
or waivers requiring the consent of the “Lenders” shall require the written
consent of Required Lenders.










 

(b)              No amendment, modification, termination or waiver of any
provision of this Agreement or any other Financing Document shall, unless in
writing and signed by Agent and by each Lender directly affected thereby: (i)
increase or decrease the Applicable Commitment of any Lender (which shall be
deemed to affect all Lenders), (ii) reduce the principal of or rate of interest
on any Obligation or the amount of any fees payable hereunder, (iii) postpone
the date fixed for or waive any payment of principal of or interest on any
Credit Extension, or any fees or reimbursement obligation hereunder, (iv)
release all or substantially all of the Collateral, or consent to a transfer of
any of the Intellectual Property, in each case, except as otherwise expressly
permitted in the Financing Documents (which shall be deemed to affect all
Lenders), (v) subordinate the lien granted in favor of Agent securing the
Obligations (which shall be deemed to affect all Lenders, except as otherwise
provided below), (vi) release a Credit Party from, or consent to a Credit
Party’s assignment or delegation of, such Credit Party’s obligations hereunder
and under the other Financing Documents or any Guarantor from its guaranty of
the Obligations (which shall be deemed to affect all Lenders) or (vii) amend,
modify, terminate or waive this Section 13.14(b) or the definition of “Required
Lenders” or “Pro Rata Share” or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender.  For purposes of the foregoing, no Lender shall be
deemed affected by (i) waiver of the imposition of the Default Rate or
imposition of the Default Rate to only a portion of the Obligations, (ii) waiver
of the accrual of late charges, (iii) waiver of any fee solely payable to Agent
under the Financing Documents, (iv) subordination of a lien granted in favor of
Agent; provided that such subordination is limited to equipment being financed
by a third party providing Permitted Indebtedness. Notwithstanding any provision
in this Section 13.14 to the contrary, no amendment, modification, termination
or waiver affecting or modifying the rights or obligations of Agent hereunder
shall be effective unless signed by Agent and the Required Lenders

(c)              Agent shall not grant its written consent to any deviation or
departure by Borrower or any Credit Party from the provisions of Article 7
without the prior written consent of the Required Lenders.  Required Lenders
shall have the right to direct Agent to take any action described in Section
10.2(b). Upon the occurrence of any Event of Default, Agent shall have the right
to exercise any and all remedies referenced in Section 10.2 without the written
consent of Required Lenders following the occurrence of an “Exigent
Circumstance” (as defined below).  All matters requiring the satisfaction or
acceptance of Agent in the definition of Subordinated Debt shall further require
the satisfaction and acceptance of each Required Lender.  Any reference in this
Agreement to an allocation between or sharing by the Lenders of any right,
interest or obligation “ratably,” “proportionally” or in similar terms shall
refer to Pro Rata Share unless expressly provided otherwise.  As used in this
Section, “Exigent Circumstance” means any event or










 

circumstance that, in the reasonable judgment of Agent, imminently threatens the
ability of Agent to realize upon all or any material portion of the Collateral,
such as, without limitation, fraudulent removal, concealment, or abscondment
thereof, destruction or material waste thereof, or failure of Borrower after
reasonable demand to maintain or reinstate adequate casualty insurance coverage,
or which, in the judgment of Agent, could result in a material diminution in
value of the Collateral.

13.15      Borrower Liability.  If there is more than one (1) entity comprising
Borrower, then (a) any Borrower may, acting singly, request Credit Extensions
hereunder, (b) each Borrower hereby appoints the other as agent for the other
for all purposes hereunder, including with respect to requesting Credit
Extensions hereunder, (c) each Borrower shall be jointly and severally obligated
to pay and perform all obligations under the Financing Documents, including, but
not limited to, the obligation to repay all Credit Extensions made hereunder and
all other Obligations, regardless of which Borrower actually receives said
Credit Extensions, as if each Borrower directly received all Credit Extensions,
and (d) each Borrower waives (1) any suretyship defenses available to it under
the Code or any other applicable law, and (2) any right to require the Lenders
or Agent to: (A) proceed against any Borrower or any other person; (B) proceed
against or exhaust any security; or (C) pursue any other remedy.  The Lenders or
Agent may exercise or not exercise any right or remedy they have against any
Credit Party or any security (including the right to foreclose by judicial or
non-judicial sale) in accordance with the terms of the Financing Documents
without affecting any other Credit Party’s liability or any Lien against any
other Credit Party’s assets.  Notwithstanding any other provision of this
Agreement or other related document, until the indefeasible payment in cash in
full of the Obligations (other than inchoate indemnity obligations for which no
claim has yet been made) and termination of the Applicable Commitments, each
Borrower irrevocably waives all rights that it may have at law or in equity
(including, without limitation, any law subrogating Borrower to the rights of
the Lenders and Agent under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Credit Party,
or any other Person now or hereafter primarily or secondarily liable for any of
the Obligations, for any payment made by any Credit Party with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Credit Party with respect to
the Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Credit
Party in contravention of this Section, such Credit Party shall hold such
payment in trust for the Lenders and Agent and such payment shall be promptly
delivered to Agent for application to the Obligations, whether matured or
unmatured.

13.16      Reinstatement.  This Agreement shall remain in full force and effect
and continue to be effective should any petition or other proceeding be filed by
or against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made.  In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

13.17      USA PATRIOT Act Notification.  Agent (for itself and not on behalf of
any Lender) and each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrower in
accordance with the USA PATRIOT Act.

14.        AGENT










 

14.1        Appointment and Authorization of Agent.  Each Lender hereby
irrevocably appoints, designates and authorizes Agent to take such action on its
behalf under the provisions of this Agreement and each other Financing Document
and to exercise such powers and perform such duties as are expressly delegated
to it by the terms of this Agreement or any other Financing Document, together
with such powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of Agent and the Lenders and none of Credit
Parties nor any other Person shall have any rights as a third party beneficiary
of any of the provisions hereof.  The duties of Agent shall be mechanical and
administrative in nature.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Financing Document, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Document or otherwise exist against Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Financing Documents with reference to Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.  Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to (a)
act as collateral agent for Agent and each Lender for purposes of the perfection
of all liens created by the Financing Documents and all other purposes stated
therein, (b) manage, supervise and otherwise deal with the Collateral, (c) take
such other action as is necessary or desirable to maintain the perfection and
priority of the liens created or purported to be created by the Financing
Documents, (d) except as may be otherwise specified in any Financing Document,
exercise all remedies given to Agent and the other Lenders with respect to the
Collateral, whether under the Financing Documents, applicable law or otherwise
and (e) execute any amendment, consent or waiver under the Financing Documents
on behalf of any Lender that has consented in writing to such amendment, consent
or waiver; provided,  however, that Agent hereby appoints, authorizes and
directs each Lender to act as collateral sub-agent for Agent and the Lenders for
purposes of the perfection of all liens with respect to the Collateral,
including any deposit account maintained by a Credit Party with, and cash and
Cash Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.

14.2        Successor Agent.

(a)              Agent may at any time assign its rights, powers, privileges and
duties hereunder to (i) another Lender or an Affiliate of Agent or any Lender or
any Approved Fund, or (ii) any Person to whom Agent, in its capacity as a
Lender, has assigned (or will assign, in conjunction with such assignment of
agency rights hereunder) fifty percent (50%) or more of the Credit Extensions or
Applicable Commitments then held by Agent (in its capacity as a Lender), in each
case without the consent of the Lenders or Borrower.  Following any such
assignment, Agent shall give notice to the Lenders and Borrower.  An assignment
by Agent pursuant to this subsection (a) shall not be deemed a resignation by
Agent for purposes of subsection (b) below.

(b)              Without limiting the rights of Agent to designate an assignee
pursuant to subsection (a) above, Agent may at any time give notice of its
resignation to the Lenders and Borrower.  Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor
Agent.  If no such successor shall have been so appointed by Required Lenders
and shall have accepted such appointment within ten (10) Business Days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent; provided,










 

however, that if Agent shall notify Borrower and the Lenders that no Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice from Agent that no Person has accepted
such appointment and, from and following delivery of such notice, (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this subsection (b).

(c)              Upon (i) an assignment permitted by subsection (a) above, or
(ii) the acceptance of a successor’s appointment as Agent pursuant to subsection
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this subsection (c)).  The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor.  After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

14.3        Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Financing Document by or through its, or its
Affiliates’, agents, employees or attorneys-in-fact and shall be entitled to
obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.  Any such
Person to whom Agent delegates a duty shall benefit from this Article 14 to the
extent provided by Agent.

14.4        Liability of Agent.  Except as otherwise provided herein, no
“Agent-Related Person” (as defined  below) shall (a) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Financing Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Financing Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Financing Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Document, or for any failure of any Credit
Party or any other party to any Financing Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Document, or to inspect the Collateral, other
properties or books or records of any Credit Party or any Affiliate
thereof.  The term “Agent-Related Person” means Agent, together with its
Affiliates, and the officers, directors, employees, agents, advisors, auditors
and attorneys-in-fact of such Persons; provided,  however, that no Agent-Related
Person shall be an Affiliate of Borrower.










 

14.5        Reliance by Agent.  Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrower),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under any Financing
Document (a) if such action would, in the opinion of Agent, be contrary to law
or any Financing Document, (b) if such action would, in the opinion of Agent,
expose Agent to any potential liability under any law, statute or regulation or
(c) if Agent shall not first have received such advice or concurrence of all
Lenders as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Financing Document in
accordance with a request or consent of all Lenders (or Required Lenders where
authorized herein) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

14.6        Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default and/or Event of Default, unless Agent
shall have received written notice from a Lender or Borrower, describing such
default or Event of Default. Agent will notify the Lenders of its receipt of any
such notice. While an Event of Default has occurred and is continuing, Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default as Agent shall deem advisable or
in the best interests of the Lenders, including without
limitation,  satisfaction of other security interests, liens or encumbrances on
the Collateral not permitted under the Financing Documents, payment of taxes on
behalf of Borrower or any other Credit Party, payments to landlords,
warehouseman, bailees and other Persons in possession of the Collateral and
other actions to protect and safeguard the Collateral, and actions with respect
to insurance claims for casualty events affecting a Credit Party and/or the
Collateral.

14.7        Credit Decision; Disclosure of Information by Agent.  Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into, the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Credit Parties, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to Borrower
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Agent herein, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party which may
come into the possession of any Agent-Related Person.

14.8        Indemnification of Agent.  Whether or not the transactions
contemplated hereby are consummated, each  Lender shall, severally and pro rata
based on its respective Pro Rata Share, indemnify upon demand each Agent-Related
Person (to the extent not reimbursed by or on behalf of Borrower and without
limiting the obligation of Borrower to do so), and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities (which
shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the










 

Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall, severally and pro rata based on its respective Pro Rata
Share, reimburse Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Protective Advances incurred after the closing
of the transactions contemplated by this Agreement) incurred by Agent (in its
capacity as Agent, and not as a Lender) in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Financing Document, or any document contemplated by or referred to herein, to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section shall survive the payment in full of
the Obligations, the termination of this Agreement and the resignation of
Agent.  The term “Indemnified Liabilities” means those liabilities described in
Section 13.2(a) and Section 13.2(b).

14.9        Agent in its Individual Capacity.  With respect to its Credit
Extensions, MidCap shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
Agent, and the terms “Lender” and “Lenders” include MidCap in its individual
capacity. MidCap and its Affiliates may lend money to, invest in, and generally
engage in any kind of business with, any Credit Party and any of their
Affiliates and any person who may do business with or own securities of any
Credit Party or any of their Affiliates, all as if MidCap were not Agent and
without any duty to account therefor to Lenders.  MidCap and its Affiliates may
accept fees and other consideration from a Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.  Each Lender acknowledges the potential conflict of
interest between MidCap as a Lender holding disproportionate interests in the
Credit Extensions and MidCap as Agent, and expressly consents to, and waives,
any claim based upon, such conflict of interest.

14.10      Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, Agent (irrespective of whether the principal of any Credit Extension,
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on such Credit
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Credit Extensions and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and Agent and their respective agents and counsel
and all other amounts due the Lenders and Agent allowed in such judicial
proceeding); and

(b)              to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances.  To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.










 

14.11      Collateral and Guaranty Matters.  The Lenders irrevocably authorize
Agent, at its option and in its discretion, to release (a) any Credit Party and
any Lien on any Collateral granted to or held by Agent under any Financing
Document upon the date that all Obligations (other than inchoate indemnity
obligations for which no claim has yet been made and any other obligations
which, by their terms, are to survive the termination of this Agreement) due
hereunder have been fully and indefeasibly paid in full and no Applicable
Commitments or other obligations of any Lender to provide funds to Borrower
under this Agreement remain outstanding, and (b) any Lien on any Collateral that
is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Financing Document. Upon request
by Agent at any time, all Lenders will confirm in writing Agent’s authority to
release its interest in particular types or items of Collateral pursuant to this
Section 14.11.

14.12      Advances; Payments; Non-Funding Lenders.

(a)              Advances; Payments.  If Agent receives any payment for the
account of the Lenders on or prior to 11:00 a.m. (New York time) on any Business
Day, Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of
such payment on such Business Day. If Agent receives any payment for the account
of the Lenders after 11:00 a.m. (New York time) on any Business Day, Agent shall
pay to each applicable Lender such Lender’s Pro Rata Share of such payment on
the next Business Day. To the extent that any Lender has failed to fund any
Credit Extension (a “Non-Funding Lender”), Agent shall be entitled to set-off
the funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

(b)          Return of Payments.

(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Credit Party and such related payment is not received by Agent,
then Agent will be entitled to recover such amount (including interest accruing
on such amount at the Federal Funds Rate for the first Business Day and
thereafter, at the rate otherwise applicable to such Obligation) from such
Lender on demand without set-off, counterclaim or deduction of any kind.

(ii)          If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to a Credit Party or paid to any other
person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Financing Document, Agent
will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to Agent on demand any portion of such amount
that Agent has distributed to such Lender, together with interest at such rate,
if any, as Agent is required to pay to a Credit Party or such other person,
without set-off, counterclaim or deduction of any kind.

14.13      Miscellaneous.










 

(a)              Neither Agent nor any Lender shall be responsible for the
failure of any Non-Funding Lender to make a Credit Extension or make any other
advance required hereunder.  The failure of any Non‑Funding Lender to make any
Credit Extension or any payment required by it hereunder shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make the Credit Extension or payment required by it, but neither any Other
Lender nor Agent shall be responsible for the failure of any Non-Funding Lender
to make a Credit Extension or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lender” hereunder) for any voting or consent rights
under or with respect to any Financing Document.  At Borrower’s request, Agent
or a person reasonably acceptable to Agent shall have the right with Agent’s
consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Agent’s request, sell and assign to Agent or such person, all of the
Applicable Commitments and all of the outstanding Credit Extensions of that
Non-Funding Lender for an amount equal to the principal balance of the Credit
Extensions held by such Non-Funding Lender and all accrued interest and fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed assignment agreement reasonably acceptable
to Agent.

(b)              Each Lender shall promptly remit to the other Lenders such sums
as may be necessary to ensure the ratable repayment of each Lender’s portion of
any Credit Extension and the ratable distribution of interest, fees and
reimbursements paid or made by any Credit Party.  Notwithstanding the foregoing,
if this Agreement requires payments of principal and interest to be made
directly to the Lenders, a Lender receiving a scheduled payment shall not be
responsible for determining whether the other Lenders also received their
scheduled payment on such date; provided, however, if it is determined that a
Lender received more than its ratable share of scheduled payments made on any
date or dates, then such Lender shall remit to Agent (for Agent to redistribute
to itself and the Lenders in a manner to ensure the payment to Agent of any sums
due Agent hereunder and the ratable repayment of each Lender’s portion of any
Credit Extension and the ratable distribution of interest, fees and
reimbursements) such sums as may be necessary to ensure the ratable payment of
such scheduled payments, as instructed by Agent.  If any payment or distribution
of any kind or character, whether in cash, properties or securities and whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise, shall be received by a Lender in excess of its ratable share, then
(i) the portion of such payment or distribution in excess of such Lender’s
ratable share shall be received by such Lender in trust for application to the
payments of amounts due on the other Lender’s claims, or, in the case of
Collateral, shall hold such Collateral for itself and as agent and bailee for
Agent and other Lenders and (ii) such Lender shall promptly advise Agent of










 

the receipt of such payment, and, within five (5) Business Days of such receipt
and, in the case of payments and distributions, such Lender shall purchase (for
cash at face value) from the other Lenders (through Agent), without recourse,
such participations in the Credit Extension made by the other Lenders as shall
be necessary to cause such purchasing Lender to share the excess payment ratably
with each of them in accordance with the respective Pro Rata Shares of the
Lenders; provided,  however, that if all or any portion of such excess payment
is thereafter recovered by or on behalf of a Credit Party from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest; provided,  further, that the
provisions of this Section shall not be construed to apply to (x) any payment
made by a Credit Party pursuant to and in accordance with the express terms of
this Agreement or the other Financing Documents, or (y) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Applicable Commitment pursuant to Section 13.1.  Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
Section may exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation.  No
documentation other than notices and the like shall be required to implement the
terms of this Section.  Agent shall keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased pursuant
to this Section and shall in each case notify the Lenders following any such
purchases.

15.        DEFINITIONS

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, line of
business or division or other unit of operation of a Person, (b) the acquisition
of fifty percent (50%) or more of the equity interests of any Person, whether or
not involving a merger or consolidation with such other Person, or otherwise
causing any Person to become a Subsidiary of a Credit Party, (c) any merger or
consolidation or any other combination










 

with another Person or (d) the acquisition (including through licensing) of any
product, product line or Intellectual Property of or from any other Person.

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person (whether through the ownership of
voting securities, by contract or otherwise), and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Applicable Commitment” has the meaning given it in Section 2.2

“Applicable Floor” means for each Credit Facility the per annum rate of interest
specified on the Credit Facility Schedule.

“Applicable Index Rate” means, for any Applicable Interest Period, the rate per
annum determined by Agent equal to the Applicable Libor Rate; provided, however,
that in the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of Agent or any Lender, make it unlawful or impractical for Agent or
such Lender to fund or maintain Obligations bearing interest based upon the
Applicable Libor Rate, Agent or such Lender shall give notice of such changed
circumstances to Agent and Borrower and the Applicable Index Rate for
Obligations outstanding or thereafter extended or made by Agent or such Lender
shall thereafter be the Applicable Prime Rate until Agent or such Lender
determines (as to the portion of the Credit Extensions or Obligations owed to
it) that it would no longer be unlawful or impractical to fund or maintain such
Obligations or Credit Extensions at the Applicable Libor Rate. In the event that
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), as of any Applicable Interest Rate
Determination Date, that adequate and fair means do not exist for ascertaining
the interest rate applicable to any Credit Facility on the basis provided for
herein, then Agent may select a comparable replacement index and corresponding
margin.

“Applicable Interest Period” for each Credit Facility has the meaning specified
for that Credit Facility in the Credit Facility Schedule; provided,  however,
that, at any time that the Applicable Prime Rate is the Applicable Index Rate,
Applicable Interest Period shall mean the period commencing as of the most
recent Applicable Interest Rate Determination Date and continuing until the next
Applicable Interest Rate Determination Date or such earlier date as the
Applicable Prime Rate shall no longer be the Applicable Index Rate; and
provided,  further, that, at any time the Libor Rate Index is adjusted as set
forth in the definition thereof, or re-implemented










 

following invocation of the Applicable Prime Rate as permitted herein, the
Applicable Interest Period shall mean the period commencing as of such
adjustment or re-implementation and continuing until the next Applicable
Interest Rate Determination Date, if any.

“Applicable Interest Rate” means a per annum rate of interest equal to the
Applicable Index Rate plus the Applicable Margin.

“Applicable Interest Rate Determination Date” means the second (2nd) Business
Day prior to the first (1st) day of the related Applicable Interest Period;
provided,  however, that, at any time that the Applicable Prime Rate is the
Applicable Index Rate, Applicable Interest Rate Determination Date means the
date of any change in the Base Rate Index; and provided,  further, that, at any
time the Libor Rate Index is adjusted as set forth in the definition thereof,
the Applicable Interest Rate Determination Date shall mean the date of such
adjustment or the second (2nd) Business Day prior to the first (1st) day of the
related Applicable Interest Period, as elected by Agent.

“Applicable Libor Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Libor
Rate Index.

“Applicable Margin” for each Credit Facility has the meaning specified for that
Credit Facility in the Credit Facility Schedule.

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.

“Applicable Prime Rate” means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next
1/100th%), equal to the greater of (a) the Applicable Floor and (b) the Base
Rate Index.

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses (a)
and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Base Rate Index” means, for any Applicable Interest Period, the rate per annum,
determined by Agent (rounded upwards, if necessary, to the next 1/100th%) as
being the rate of interest announced, from time to time, within Wells Fargo
Bank, N.A. (“Wells Fargo”) at its principal office in San Francisco as its
“prime rate,” with the understanding that the “prime rate” is one of Wells
Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided,  however, that Agent may, upon prior written notice to any










 

Borrower, choose a reasonably comparable index or source to use as the basis for
the Base Rate Index.

“Blocked Person”  means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with whom any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
Executive Order No. 13224, or (e) a Person that is named a “specially designated
national” or “blocked person” on the most current list published by OFAC or
other similar list.

“Books” means all books and records of a Person, including ledgers, federal and
state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one (1) such Person, or the sole Borrower if there is only one (1) such
Person.  The term “any Borrower” shall refer to any Person comprising the
Borrower if there is more than one (1) such Person, or the sole Borrower if
there is only one (1) such Person.

“Borrower Unrestricted Cash” means unrestricted cash and Cash Equivalents of
Borrower that (a) are subject to Agent’s first priority perfected lien and held
in the name of Borrower in a Deposit Account or Securities Account that is
subject to a Control Agreement in favor of Agent at a bank or financial
institution located in the United States, (b) is not subject to any Lien (other
than a Lien in favor of Agent), and (c) are not funds for the payment of a drawn
or committed but unpaid draft, ACH or EFT transaction.

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

“Cash Equivalents” means any Investment in (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one (1)
year from the date of acquisition by such Person, (b) Dollar-denominated time
deposits and certificates of deposit with a duration of not more than one (1)
year issued or accepted










 

by any commercial bank having, or which is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any State
thereof or, the District of Columbia having capital, surplus and undivided
profits aggregating in excess of $500,000,000,  (c) repurchase obligations with
a term of not more than ninety (90) days for underlying securities of the types
described in subsection (a) above entered into with any bank meeting the
qualifications specified in subsection (b) above, (d) commercial paper issued by
any issuer rated at least A-1 by Standard & Poor’s Corporation or at least P-1
by Moody’s Investors Service, Inc., and in each case maturing not more than one
(1) year after the date of acquisition by such Person, (e) money market or
mutual fund which invests only in the foregoing types of Investments, has
portfolio assets in excess of $500,000,000, complies with the criteria set forth
in Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act, and has the highest rating obtainable from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc. or (f) other Investments made
pursuant to Borrower’s investment policy and permitted pursuant to clause (c) of
the definition of Permitted Investments.

“Change in Control”  means an event or series of events by which:  (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of [***] ($***]%) or more of the
combined voting power of all voting stock of Rigel or any other Borrower (as
applicable) on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) during any period of twelve (12) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; (c) Borrower ceases to
own and control, directly or indirectly, all of the economic and voting rights
associated with the outstanding securities of each of its Subsidiaries (except
as otherwise permitted by this Agreement), or (d) the occurrence of any “change
in control”, “fundamental change” or any term or provision of similar effect
under any Subordinated Debt Document or Borrower’s Operating Documents.

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of New York;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform










 

Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and the Lenders, pursuant to this Agreement and the other
Financing Documents (but excluding Excluded Property), including, without
limitation, all of the property described in Exhibit A hereto.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

“Competitor” means, at any time of determination, any Person engaged in the same
or substantially the same line of business as the Borrower and the other Credit
Parties and such business accounts for all or substantially all of the revenue
or net income of such Person at the time of determination.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” means any control agreement, each of which shall be in form
and substance satisfactory to Agent, entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant










 

to which Agent obtains control (within the meaning of the Code) for the benefit
of the Lenders over such Deposit Account, Securities Account or Commodity
Account.

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

“Credit Facility” means a term loan credit facility specified on the Credit
Facility Schedule.

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document; and “Credit
Parties” means all such Persons, collectively; provided, however, that in no
event shall a Restricted Foreign Subsidiary be a “Credit Party” for purposes of
this Agreement or the other Financing Documents.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.6(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Funding Account” is Borrower’s Deposit Account, account number
[***], maintained with [***] and over which Agent has been granted a Control
Agreement.

“Disqualified Stock” means, with respect to any Person, any equity interest in
such Person that, within less than [***] days after the Maturity Date, either by
its terms (or by the terms of any security or other equity interests into which
it is convertible or for which it is exchangeable) or upon the happening of any
event or condition, (a) matures or is mandatorily redeemable (other than solely
for Permitted Indebtedness or other equity interests in such Person or of Rigel
that do not constitute Disqualified Stock and cash in lieu of fractional shares
of such equity interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof, in whole or in part
(other than solely for Permitted Indebtedness or other equity interests in such
Person or of Rigel that do not constitute Disqualified Stock and cash in lieu of
fractional shares of such equity interests), (c) provides for the scheduled
payments of dividends or distributions in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness (other than Permitted Indebtedness) or any
other equity interests that would constitute Disqualified Stock.










 

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (x) any Credit Party or any Subsidiary of a Credit
Party or (y) so long as no Event of Default has occurred and is continuing, (i)
any vulture hedge fund (other than any Affiliate of a Lender or an Approved
Fund) or (ii) a Person known by Agent to be a Competitor, in each case of (i)
and (ii) as reasonably determined by Agent.  Notwithstanding the foregoing, in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party becoming an assignee
incident to such forced divestiture.

“Environmental Law” means each present and future law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority and/or Required
Permits imposing liability or standards of conduct for or relating to the
regulation and protection of human health, safety, the workplace, the
environment and natural resources, and including public notification
requirements and environmental transfer of ownership, notification or approval
statutes.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

“ERISA Affiliate” has the meaning given it in Section 5.6.

“Event of Default” has the meaning given it in Section 10.1.

“Excluded Property” means:

(a)           all Intellectual Property except to the extent that it is
necessary under applicable law to have a Lien and security interest in any such
Intellectual Property in order to have a perfected Lien and security interest in
and to IP Proceeds, in which case the Collateral shall automatically, and
effective as of the Closing Date, include the Intellectual Property to the
extent necessary to permit perfection of Agent’s, for the ratable benefit of the
Lenders, security interest in such IP Proceeds.  Notwithstanding the foregoing
clause (a) or anything else to the contrary in this Agreement, Agent shall have
a Lien and security interest in, (A) all IP Proceeds, and (B) all payments with
respect










 

to IP Proceeds that are received after the commencement of a bankruptcy or
insolvency proceeding and in no event shall IP Proceeds or any payments in
respect thereof constitute Excluded Property;

(b)          any lease, license, contract, permit, letter of credit, purchase
money arrangement, instrument or agreement to which any Credit Party is a party
or any of its rights or interests thereunder if and to the extent that the grant
of such security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of any Credit
Party therein or (ii) result in a breach or termination pursuant to the terms
of, or default under, any such lease, license, contract, permit, letter of
credit, purchase money arrangement, instrument or agreement; and

(c)           any governmental licenses or state or local franchises, charters
and authorizations, to the extent that Agent may not validly possess a security
interest in any such license, franchise, charter or authorization under
applicable Law;

provided that (x) any such limitation described in the foregoing clauses (b) and
(c) on the security interests granted hereunder shall apply only to the extent
that any such prohibition could not be rendered ineffective pursuant to the UCC
or any other applicable Law (including Sections 9-406, 9-407 and 9-408 of the
UCC) or principles of equity, (y) in the event of the termination or elimination
of any such prohibition or the requirement for any consent contained in such
contract, agreement, permit, lease or license or in any applicable Law, to the
extent sufficient to permit any such item to become Collateral hereunder, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such contract, agreement, permit,
lease, license, franchise, authorization or asset shall be automatically and
simultaneously granted hereunder and shall be included as Collateral hereunder,
and (z) all rights to payment of money due or to become due pursuant to, and all
rights to the proceeds from the sale of,  all Excluded Property shall be and at
all times remain subject to the security interests created by this Agreement
(unless such proceeds would independently constitute Excluded Property).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Credit Extension or
Applicable Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Credit Extension or Applicable
Commitment  or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 2.6(h)(i) or 2.6(h)(iii), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Sections 2.6(h)(vi) and (vii) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Exigent Circumstance” has the meaning given it in Section 13.14.










 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any intergovernmental agreement
between the United States Internal Revenue Service, the U.S. Government and any
governmental or taxation authority under any other jurisdiction which
agreement’s principal purposes deals with the implementation of such sections of
the IRC.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Governmental Authority, any comparable
Governmental Authority in any non-United States jurisdiction, and any successor
agency of any of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Fee Letters” means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Pledge Agreement, and the other Security Documents, each
Subordination Agreement and any subordination or intercreditor agreement
pursuant to which any Indebtedness and/or any Liens securing such Indebtedness
is subordinated to all or any portion of the Obligations, the Fee Letter(s),
each note and guarantee executed by one (1) or more Credit Parties in connection
with the indebtedness governed by this Agreement, and each other present or
future agreement executed by one (1) or more Credit Parties and, or for the
benefit of, the Lenders and/or Agent in connection with this Agreement, all as
amended, restated, or otherwise modified from time to time.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.










 

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

[***]

[***]

“Guarantor” means any present or future guarantor of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including:  (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260; (d)
any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls, flammable explosives, radioactive materials,
infectious substances, materials containing lead-based paint or raw materials
which include hazardous constituents); and (h) any other toxic substance or
contaminant that is subject to any Environmental Laws or other past or present
requirement of any Governmental Authority.










 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, distribution,
importation, exportation, use, handling, quality, reimbursement, sale, labeling,
advertising, promotion, or postmarket requirements of any product produced by a
Credit Party or any Subsidiary thereof (including, without limitation, any
component of, or accessory to, the foregoing products) subject to regulation
under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. et seq.) or FDCA), and
similar state or foreign laws, controlled substances laws, and all laws,
policies, procedures, requirements and regulations pursuant to which Required
Permits are issued, in each case, as the same may be amended from time to time.

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of, or payment for, property or services,
such as reimbursement and other obligations for surety bonds and letters of
credit, (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) capital lease obligations, provided,  however, that any
obligations relating to a lease that was accounted for by such Person as an
operating lease in accordance with GAAP as of the Closing Date and any similar
lease entered into after the Closing Date by such Person shall be accounted for
a obligations relating to an operating lease and not as a capital lease, (d)
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts paid under a letter of credit, banker’s acceptance or
similar instrument, (e) equity securities of such Person subject to repurchase
or redemption other than at the sole option of such Person, including all
Disqualified Stock, (f) obligations secured by a Lien on any asset of such
Person, whether or not such obligation is otherwise an obligation of such
Person, (g) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts, (h) all Indebtedness of others guaranteed by such Person, (i)
off-balance sheet liabilities and/or pension plan or multiemployer plan
liabilities of such Person, (j) obligations arising under non-compete
agreements, (k) obligations in respect of litigation settlement agreements or
similar arrangements, (l) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business, and (m) Contingent Obligations.

“Indemnified Liabilities” has the meaning given it in Section 14.8.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Borrower
under this Agreement and (b) to the extent not otherwise described in (a), Other
Taxes.

“Indemnitees” has the meaning given it in Section 13.2(b).










 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 “Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any Acquisition or (c)
to make or purchase any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Credit Party, and any claims for damage by way of any past,
present or future infringement of any Intellectual Property of any Credit Party
(including, without limitation, all cash, royalty fees, other proceeds, Accounts
and General Intangibles that consist of rights of payment to or on behalf of a
Credit Party and the proceeds from the sale, licensing or other disposition of
all or any part of, or rights in, any Intellectual Property by or on behalf of a
Credit Party).

“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
provisions.

“IRS” means the United States Internal Revenue Service.

“Joinder Requirements” has the meaning given it in Section 6.8.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.










 

“Lenders” means each of the Persons identified on the Credit Facility Schedule
as amended from time to time to reflect assignments made in accordance with this
Agreement.

“Libor Rate Index”  means, for any Applicable Interest Period, the rate per
annum, determined by Agent (rounded upwards, if necessary, to the next 1/100th%)
by dividing (a) the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits (for delivery on the first (1st) day of
such Applicable Interest Period) in the amount of One Million Dollars
($1,000,000) are offered to major banks in the London interbank market on or
about 11:00 a.m. (London time) on the Applicable Interest Rate Determination
Date, for a period of thirty (30) days, which determination shall be conclusive
in the absence of manifest error, by (b) one hundred percent (100%) minus the
Reserve Percentage; provided,  however, that Agent may, upon prior written
notice to any Borrower and in consultation with Borrower, choose a reasonably
comparable index or source to use as the basis for the Libor Rate Index;
provided, further, that if (a) the administrator responsible for determining and
publishing such rate per annum, determined by Agent in accordance with its
customary procedures, has made a public announcement identifying a date certain
on or after which such rate shall no longer be provided or published, as the
case may be; or (b) timely, adequate and reasonable means do not exist for
ascertaining such rate and the circumstances giving rise to the Agent’s
inability to ascertain LIBOR are unlikely to be temporary as determined in
Agent’s reasonable discretion, then Agent may, upon prior written notice to
Borrower, choose, in consultation with Borrower, a reasonably comparable index
or source together with corresponding adjustments to “Applicable Margin” or
scale factor or floor to such index that Agent, in its reasonable discretion,
has determined is necessary to preserve the current all-in yield (including
interest rate margins, any interest rate floors, original issue discount and
upfront fees, but without regard to future fluctuations of such alternative
index, it being acknowledged and agreed that neither Agent nor any Lender shall
have any liability whatsoever from such future fluctuations) to use as the basis
for the LIBOR Rate Index.  The Libor Rate Index may be adjusted by Agent with
respect to any Lender on a prospective basis to take into account any additional
or increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs, in each case, due to changes in applicable Law
occurring subsequent to the commencement of the then Applicable Interest Period,
including changes in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor), which
additional or increased costs would increase the cost of funding loans bearing
interest based upon the Libor Rate Index; provided,  however, that
notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.  In any such event, the affected Lender shall give Borrower and Agent
notice of such a determination and adjustment and Agent promptly shall transmit
the notice to each other Lender and, upon its receipt of the notice from the
affected Lender, Borrower may, by notice to such affected Lender require such
Lender to furnish to Borrower a statement setting forth the basis for adjusting
such Libor Rate Index and the method for determining the amount of such
adjustment.










 

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of Agent’s Lien (or any Lender’s Lien therein to the extent provided
for in the Financing Documents) in the Collateral (other than solely as a result
of any action or inaction of Agent or Lenders, provided that such action or
inaction is not caused by a Credit Party’s failure to comply with the terms of
the Financing Documents); (b) a material impairment in the value of the
Collateral; (c) a material adverse change in the business, operations or
financial condition of the Credit Parties taken as a whole; or (d) a material
impairment of the prospect of repayment of any portion of the Obligations.

“Material Agreement” means (a) the agreements listed in the Disclosure Schedule
on the Closing Date, [***], (b) each other agreement or contract that Rigel has
filed with the SEC as a material agreement, including pursuant to Item
601(b)(10) of Regulation S-K, and (c) each agreement or contract to which such
Credit Party or its Subsidiaries is a party the termination of which could
reasonably be expected to result in a Material Adverse Change.

“Material Indebtedness” has the meaning given it in Section 10.1(e).

“Material Intangible Assets” means (a) all of Borrower’s and its Subsidiaries
Intellectual Property and (b) each license or sublicense agreements or other
agreements with respect to rights in Intellectual Property, that, in the case of
each of clauses (a) and (b), is material to the condition (financial or other),
business or operations of Borrower and its Subsidiaries.

“Maturity Date” means September 1, 2024.

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

“MidCap” has the meaning given it in the preamble of this Agreement.

 “Minimum Cash Threshold” means [***].

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) or ERISA, to which any Credit Party or any ERISA Affiliate
has at any time (whether presently or in the past) sponsored, maintained,
contributed to, or had an obligation to make contributions to or to which any
Credit Party or any ERISA Affiliate has any liability, contingent or otherwise.

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes Agent or the Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment










 

and performance of each other Credit Party’s covenants and obligations under the
Financing Documents.  “Obligations” does not include obligations under any
warrants issued to Agent or a Lender.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or then current business
practices set forth in the most recent operating plan of Borrower to the extent
approved by Agent, which shall in any event be at arms-length.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Obligation hereunder).

“Other Tax Certification” means such certification or evidence, in each case in
form and substance reasonably satisfactory to Agent and Borrower, that any
Lender or prospective Lender is exempt from, or eligible for a reduction in,
U.S. federal withholding tax or backup withholding tax, including evidence
supporting the basis for such exemption or reduction.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.6(h)(x)).

“Participant Register” has the meaning given it in Section 13.1(c).

“Payment Date” means the first (1st) calendar day of each calendar month.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor entity
thereto.










 

“Pension Plan” means any employee benefit pension plan that is subject to the
minimum funding standards under Section 412 of the IRC or is covered by Title IV
of ERISA (including a Multiemployer Plan) that any Credit Party or any ERISA
Affiliate has, at any time (whether presently or in the past) sponsored,
maintained, contributed to, or had an obligation to make contributions to or to
which any Credit Party or any ERISA Affiliate has any liability (contingent or
otherwise).

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permitted Acquisition” means any Acquisition by a Credit Party, in each case,
to the extent that each of the following conditions shall have been satisfied:

(a)     the Credit parties shall have delivered to Agent and each Lender at
least ten (10) Business Days prior written notice (or such shorter period as
Agent may determine in its sole discretion) before the execution of any
documents (other than a non-binding summary of terms, letter of intent or
similar agreement) related to such proposed acquisition, including a reasonably
detailed description of the terms and conditions of such acquisition (which may
be included in the notice provided);

(b)     as soon as available, but at least five (5) Business Days before the
consummation of such Acquisition (or such shorter time as Agent may agree),
Credit Parties shall have provided to Agent such information and documents that
Agent may reasonably request, including, without limitation, (i) legal due
diligence materials then in existence, (ii) applicable financial information,
and sources of the funding, related to such Acquisition, and (iii) the
respective agreements, documents and instruments pursuant to which such
Acquisition is to be consummated, all schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith;

(c)     Credit Parties shall and shall cause their Subsidiaries (including any
new Subsidiary as required by Section 6.8) to execute and deliver the
agreements, instruments and other documents required by Section 6.8 or Section
6.12 and as otherwise necessary or desirable to ensure that Agent receives a
first priority perfected Lien in all entities and assets acquired in connection
with the proposed Acquisition to the extent required by this Agreement;

(d)     with respect to any Acquisition involving an in-license to a Credit
Party, all such in-licenses or agreements related thereto shall constitute
“Collateral” and Agent to have the ability in the event of a liquidation of any
Collateral to dispose of such Collateral in accordance with Agent’s rights and
remedies under this Agreement and the other Financing Documents;

(e)     there is no Indebtedness or Liens incurred, created or assumed in
connection with such acquisition other than Permitted Indebtedness and Permitted
Liens;

(f)     such acquisition shall not be hostile and shall have been approved by
the board of directors (or other similar body) and/or the stockholders or other
equityholders of the Person being acquired, in each case as required by such
Person’s organizational documents;










 

(g)     no Default or Event of Default shall have occurred, be continuing or
would exist immediately after giving effect to such Acquisition;

(h)     the Acquisition would not result in a Change in Control;

(i)      the target so acquired or the assets of the target so acquired, as the
case may be, shall be in or reasonably related or ancillary to the business of
Credit Parties;

(j)      if the Acquisition is an equity purchase, the target and its
Subsidiaries must have as its jurisdiction of formation a state within the
United States and if the Acquisition is an asset purchase or a merger, not less
than [***]% of the fair market value of all of the assets so acquired shall be
located within the United States;

(k)     the sum of all cash and Cash Equivalents paid or payable in connection
with all Permitted Acquisitions (including all Indebtedness, liabilities and
Contingent Obligations (in each case to the extent otherwise permitted
hereunder) incurred or assumed and the maximum amount of any deferred
consideration, earn-out or comparable payment obligation in connection
therewith, regardless of whether or not reflected on a consolidated balance
sheet of Borrower) shall not exceed [***] ($[***]) in the aggregate for any
calendar year; provided that the foregoing shall not prohibit or limit the
issuance of common stock of  Rigel as consideration in connection with such
Acquisition.

“Permitted Contest” has the meaning given it in Section 6.4.

“Permitted Contingent Obligations” means:

(a)           Contingent Obligations resulting from endorsements for collection
or deposit in the Ordinary Course of Business;

(b)          Contingent Obligations incurred in the Ordinary Course of Business
with respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed [***] ($[***]) in the aggregate at any time
outstanding;

(c)           Contingent Obligations arising under indemnity agreements with
title insurers;

(d)          Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Article 7;

(e)           Contingent Obligations arising under the Financing Documents;

(f)           so long as there exists no Event of Default both immediately
before and immediately after giving effect to any such transaction, Contingent
Obligations existing or arising under any swap contract, provided,  however,
that such obligations are (or were) entered into by Borrower or an Affiliate in
the Ordinary Course of Business for










 

the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person and not for purposes of speculation;

(g)          unsecured Contingent Obligations existing or arising in connection
with any security deposit or letter of credit obtained for the sole purpose of
securing a lease of real property, or in connection with ancillary bank services
such as a corporate credit card facility, provided that the aggregate face
amount of all such security deposits, letters of credit not at any time exceed
[***] ($[***]); provided further that the aggregate amount of all such ancillary
bank services does not at any time exceed [***] ($[***]);

(h)          the obligation of Borrower to make the [***]on and subject to the
terms of the [***] as the same is in effect on the Closing Date; provided that
no such payment shall be made except in accordance with Section 7.9(b);

(i)           Guaranties by a Credit Party of Permitted Indebtedness of another
Credit Party incurred in the Ordinary Course of Business; provided, any such
Guaranty shall be subordinated to the Obligations to the same extent and on the
same terms and conditions as the Indebtedness guaranteed has been subordinated
to the Obligations; and

(j)           other Contingent Obligations not permitted by clauses (a) through
(h) above, not to exceed [***] ($[***]) in the aggregate at any time
outstanding.

 

“Permitted Distributions” means:

(a)           dividends payable solely in common stock and made in the Ordinary
Course of Business;

(b)          repurchases of stock of former or current employees, directors,
officers or consultants pursuant to stock purchase agreements, employee stock
purchase plans, employee restricted stock agreements or similar plans in an
aggregate amount not to exceed [***] ($[***]) each fiscal year;

(c)           repurchases of stock of former or current employees, directors,
officers or consultants pursuant to stock repurchase agreements by the
cancellation of indebtedness owed by such former employees, directors, officers
or consultants (and not, for the avoidance of doubt, by the payment of cash or
Cash Equivalents by any Credit Party or Subsidiary thereof);

(d)          payment of dividends or the making of distributions by any
Subsidiary to Borrower;










 

(e)           conversions of convertible securities (including warrants and
options) into other equity securities (other than Disqualified Stock) pursuant
to the terms of such convertible securities or otherwise in exchange thereof;

(f)           issuance of other  non-cash equity compensation (and acceleration
of vesting thereof), including retention bonuses, to its officers, directors and
other employees to the extent not constituting Disqualified Stock and issued in
the Ordinary Course of Business;

(g)          income taxes paid on behalf of employee equity award recipients in
the Ordinary Course of Business in an aggregate amount not to exceed [***]
($[***]) per fiscal year;

(h)          de minimis cash payable in lieu of issuing fractional shares;

(i)           repurchases of stock deemed to occur upon exercise of stock
options or warrants if such stock represents a portion of the exercise price of
such options or warrants and repurchases of stock deemed to occur upon the
withholding of a portion of the stock granted or awarded; provided that no cash
or Cash Equivalents shall be paid by any Credit Party in connection with such
repurchase expect to the extent otherwise constituting a Permitted Distribution;
and

(j)           the distribution of rights pursuant to a stockholder rights plan
but not, for the avoidance of doubt, any distributions in respect of the
exercise of such rights or the redemption thereof.

“Permitted Indebtedness” means:

(a)  Borrower’s Indebtedness to the Lenders and Agent under this Agreement and
the other Financing Documents;

(b)  Indebtedness existing on the Closing Date and described on the Disclosure
Schedule;

(c)  Indebtedness secured by Liens permitted pursuant to clause (b) of the
definition of “Permitted Liens” so long as before and immediately after giving
effect to the incurrence of such Indebtedness, no Event of Default has occurred
and is continuing;

(d)  Subordinated Debt;

(e)  unsecured Indebtedness to trade creditors incurred in the Ordinary Course
of Business;

(f)   Permitted Contingent Obligations;

(g)  extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness set forth in (b) and (c) above, provided,
however, that the










 

principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the obligors thereunder;

(h)  Indebtedness in respect of netting services, overdraft protections, payment
processing, automatic clearinghouse arrangements, arrangements in respect of
pooled deposit or sweep accounts, check endorsement guarantees, and otherwise in
connection with the deposit accounts or cash management services, in each case
so long as such Indebtedness is incurred in the Ordinary Course of Business and
is unsecured;

(i)   Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (other than ERISA) pursuant to
reimbursement or indemnification obligations to such Person, in each case in the
Ordinary Course of Business;

(j)   Indebtedness to finance insurance premiums financed through the applicable
insurance company or other finance companies not to exceed [***] ($[***]) at any
time outstanding;

(k)  (m) unsecured earn-out obligations and other similar unsecured milestone or
contingent obligations incurred in connection with a Permitted Acquisition, in
an amount not to exceed the cap set forth in clause (j) of the definition of
Permitted Acquisitions after taking into account all other consideration paid or
payable by the Credit Parties in connection with Permitted Acquisitions during
the term of this Agreement; provided that no payment with respect to such
obligations shall be made if an Event of Default has occurred and is continuing
or would result from the making of such payments;

(l)   Indebtedness consisting of unsecured intercompany loans and advances
incurred by (i) any Borrower owing to any other Borrower, (ii) any Guarantor
owing to any other Guarantor, (iii) any Restricted Foreign Subsidiary owing to
any other Restricted Foreign Subsidiary, or (iv) any Restricted Foreign
Subsidiary owing to any Borrower or any Guarantor so long as such Indebtedness
constitutes a Permitted Investment of the applicable Credit Party pursuant to
clause (k) of the definition of Permitted Investments; provided,  however, that
(x) upon the request of Agent at any time, any such Indebtedness owed to a
Borrower or Guarantor shall be evidenced by promissory notes having terms
reasonably satisfactory to Agent, the sole originally executed counterparts of
which shall be pledged and delivered to Agent, for the benefit of itself and the
Lenders, as security for the Obligations and (y) any such Indebtedness owed by a
Credit Party shall be subordinated to the payment in full of the Obligations
pursuant to documentation in form and substance reasonably satisfactory to
Agent;

(m) Indebtedness incurred as a result of endorsing negotiable instruments
received in the Ordinary Course of Business;

(n)  Indebtedness in respect custom duties relating to the importation or
exportation of goods incurred in the Ordinary Course of Business; and

(o)  Other unsecured Indebtedness not to exceed [***] ($[***]) in the aggregate
principal amount at any time.










 

 “Permitted Investments” means:

(a)  Investments existing on the Closing Date and described on the Disclosure
Schedule;

(b)  the holding of Cash Equivalents to the extent constituting an Investment;

(c)  any Investments in liquid assets permitted by Borrower’s investment policy,
as amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Agent (provided that, under
no circumstances shall Borrower be permitted to invest in or hold Margin Stock);

(d)  Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of any
Credit Party;

(e)  Investments consisting of deposit accounts or securities accounts in which
Agent has a first priority perfected security interest except as otherwise
provided by Section 6.6;

(f)   Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the Ordinary Course of Business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s board of directors in the
Ordinary Course of Business and in an aggregate amount not to exceed [***]
($[***]) in any fiscal year;

(g)  Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business;

(h)  Investments consisting of note receivables of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the Ordinary Course of Business;

(i)   Permitted Acquisitions;

(j)   so long as no Event of Default exists or results therefrom, the granting
of Permitted Licenses;

(k)  so long as no Event of Default exists at the time of such Investment or
after giving effect to such Investment, Investments of cash and Cash Equivalents
in a Restricted Foreign Subsidiary but solely to the extent that (x) the
aggregate amount of such Investments made with respect to all Restricted Foreign
Subsidiaries does not, at any time, exceed [***] ($[***]) in any fiscal year and
(y) with respect to any individual Restricted Foreign Subsidiary, the amount of
such Investment in such Restricted Foreign Subsidiary at any time outstanding
does not exceed the amount necessary to fund the current operating expenses of
such Restricted Foreign Subsidiary for the applicable fiscal year (taking into
account their revenue from other sources);










 

(l)   so long as no Event of Default exists at the time of such Investment or
after giving effect to such Investment, Investment of cash and cash equivalents
in joint venture or strategic alliances; provided that the aggregate amount of
such Investments do not exceed [***] ($[***]) per fiscal year; and

(m) so long as no Event of Default exists at the time of such Investment or
after giving effect to such Investment, other Investments of cash and Cash
Equivalents in an amount not exceeding [***] ($[***]) per fiscal year.

 “Permitted License” means:

(a)  any non-exclusive license of Intellectual Property rights of Borrower or
its Subsidiaries so long as all such Permitted Licenses (i) are granted to third
parties in the Ordinary Course of Business, (ii) do not result in a legal
transfer of title to the licensed property, (iii) have been granted in exchange
for fair consideration as determined by the Borrower in its reasonable business
judgment and on commercially reasonable arms’ length terms, and (iv) no Event of
Default is existing at the time such license is granted or would result from the
granting thereof;

(b)  any exclusive or co-exclusive license of Intellectual Property rights of
Borrower or its Subsidiaries so long as such Permitted License (i) has been
granted to third parties in the Ordinary Course of Business, (ii) does not
result in a legal transfer of title to the licensed property, (iii) has been
granted in exchange for fair consideration as determined by the Borrower in its
reasonable business judgment and on commercially reasonable arms’ length terms,
(iv) is exclusive or co-exclusive (as applicable) solely as to discrete
geographical areas outside of the United States and is not exclusive or
co-exclusive in any other respect, and (v) no Event of Default is existing at
the time such license is granted or would result from the granting thereof;

(c)  except in all cases with respect to the [***] and Intellectual Property
related thereto (as to which no exclusive licenses shall be permitted pursuant
to this clause (c)), any exclusive or co-exclusive license of other Intellectual
Property rights of Borrower or its Subsidiaries so long as such Permitted
License (i) is granted to third parties in the Ordinary Course of Business
pursuant to standard partnership agreements (and amendments thereto) related to
Borrower’s on-going [***] that are in effect as of the Closing Date, (ii) does
not result in a legal transfer of title to the licensed property, (iii) has been
granted in exchange for fair consideration as determined by the Borrower in its
reasonable business judgment and on commercially reasonable arms’ length terms,
and (iv) no Event of Default is existing at the time such license is granted or
would result from the granting thereof; and

(d)  except in all cases with respect to the [***] and Intellectual Property
related thereto (as to which no exclusive licenses shall be permitted pursuant
to this clause (d)), any exclusive license of other Intellectual Property rights
of Borrower or its Subsidiaries so long as such Permitted License (i) is granted
to third parties in the Ordinary Course of Business pursuant to standard
partnership agreements (and/or amendments thereto) related to Borrower’s
programs that either are partnered on the Closing Date or have










 

previously been partnered prior to the Closing Date, including programs related
to [***], (ii) does not result in a legal transfer of title to the licensed
property, (iii) has been granted in exchange for fair consideration as
determined by the Borrower in its reasonable business judgment and on
commercially reasonable arms’ length terms, and (iv) no Event of Default is
existing at the time such license (including any amendment thereto) is granted
or would result from the granting thereof.

 “Permitted Liens” means:

(a)  Liens existing on the Closing Date and shown on the Disclosure Schedule or
arising under this Agreement and the other Financing Documents;

(b)  so long as before and immediately after giving effect to the incurrence of
such Liens, no Event of Default has occurred and is continuing, purchase money
Liens or capital leases securing no more than [***] ($[***]) in the aggregate
amount outstanding at any time (i) on Equipment acquired or held by a Credit
Party incurred for financing the acquisition of the Equipment, or (ii) existing
on Equipment when acquired, if the Lien is confined to the property and
improvements and the proceeds of the Equipment;

(c)  Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or are the subject of a Permitted Contest for which
adequate reserves are maintained on the Books of the Credit Party against whose
asset such Lien exists;

(d)  carrier’s, warehousemen’s, mechanic’s, workmen’s, materialmen’s or other
like Liens on Collateral arising in the Ordinary Course of Business with respect
to obligations which are not due, or which are being contested pursuant to a
Permitted Contest;

(e)  leases or subleases of real property granted in the Ordinary Course of
Business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest;

(f)   banker’s liens, rights of set-off and Liens in favor of financial
institutions incurred made in the Ordinary Course of Business arising in
connection with a Credit Party’s Collateral Accounts provided that such
Collateral Accounts are subject to a Control Agreement to the extent required
hereunder;

(g)  Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
Ordinary Course of Business (other than Liens imposed by ERISA);

(h)  Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

(i)   easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change;










 

(j)   purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases or consignments of personal
property entered into the Ordinary Course of Business;

(k)  Liens that are rights of set-off, bankers’ liens or similar non-consensual
Liens relating to deposit or securities accounts in favor of banks, other
depositary institutions and securities intermediaries arising in the Ordinary
Course of Business;

(l)   Liens in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(m) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (b) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase;

(n)  to the extent constituting a Lien and so long as no Event of Default has
occurred and is continuing, the granting of a Permitted License;

(o)  Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted in clause (j) of the definition of Permitted
Indebtedness;

(p)  customary indemnification obligations relating to any disposition expressly
permitted pursuant to the terms of this Agreement;

(q)  good faith deposits of cash in connection with any Acquisition constituting
a Permitted Investment; and

(r)   deposits of cash as security for taxes subject to a Permitted Contest or
import or customs duties being contested in good faith.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, executed by Borrower in favor of Agent, for the benefit of Lenders,
covering all the equity interests respectively owned by the Credit Parties, as
amended, restated, or otherwise modified from time to time.

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount










 

of Credit Extensions and unfunded Applicable Commitments held by such Lender in
such Credit Facility by the aggregate amount of all outstanding Credit
Extensions and unfunded Applicable Commitments for such Credit Facility.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule (as updated from time to time in
accordance with Section 6.16); provided that, for the avoidance of doubt, any
new Product not disclosed on the Products Schedule shall still constitute a
“Product” as herein defined.

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and the Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred by Agent or the
Lenders in connection with the Financing Documents.

“Recipient” means Agent and any Lender, as applicable.

“Register” has the meaning given it in Section 13.1(c).

“Registered Intellectual Property” means any registered patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing.

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Regulatory Reporting Event” has the meaning given it in Section 6.16(a).

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA or any other applicable Governmental Authority, including
without limitation Drug Applications, necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) and its
Subsidiaries as such activities are being conducted by such Borrower and its
Subsidiaries with respect to such Product at such time and any drug listings and
drug establishment registrations under 21 U.S.C. Section 510, registrations
issued by DEA under 21 U.S.C. Section 823 (if applicable to any Product), and
those issued by State governments for the conduct of Borrower’s or any
Subsidiary’s business.

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60%) of the aggregate outstanding
principal amount of the Credit Extensions.

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership,










 

warehousing, marketing, promoting, sale, labeling, furnishing, distribution or
delivery of goods or services under Laws applicable to the business of Borrower
or any of its Subsidiaries.  Without limiting the generality of the foregoing,
“Required Permits” includes any Regulatory Required Permit.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

“Restricted Foreign Subsidiary” means (a) Rigel Pharmaceuticals Limited, (b)
Rigel Pharmaceuticals B.V., and (c) each other direct and indirect Subsidiary of
Borrower not organized under the laws of the United States or any state thereof
that Agent and Required Lenders may agree (in their sole discretion) in writing
from time to time after the Closing Date to designate as a “Restricted Foreign
Subsidiary” for purposes of this Agreement; unless and until such Subsidiary has
been made a Credit Party hereunder in accordance with the provisions set forth
in Section 6.12.

“Rigel” has the meaning set forth in the preamble to this Agreement.

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary
(or other appropriate officer acceptable to Agent in its sole but reasonable
discretion) on behalf of such Person certifying (a) that such Person has the
authority to execute, deliver, and perform its obligations under each of the
Financing Documents to which it is a party, (b) that attached to such
certificate is a true, correct, and complete copy of the Borrowing Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), (d) that attached to such certificate are true,
correct, and complete copies of the Operating Documents of Borrower and good
standing certificates of Borrower certified by the Secretary of State of the
state(s) of organization of Borrower as of a date no earlier than thirty (30)
days prior to the Closing Date and (e) that a true, correct, and complete copy
of each of the Borrower’s Registration Rights Agreement/Investors’ Rights
Agreement, voting agreements or other agreements among shareholders and any
amendments to the foregoing has been delivered to Agent.

“Secured Promissory Note” has the meaning given it in Section 2.7.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

“Security Documents” means, collectively, each Control Agreement, and each other
agreement, document or instrument executed concurrently herewith or at any time
hereafter










 

pursuant to which one (1) or more Credit Parties or any other Person provides,
as security for all or any portion of the Obligations, a Lien on any of its
assets in favor of Agent for its own benefit and the benefit of the Lenders, as
any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

“Specified Event of Default” means an Event of Default described in Section
10.1(a), 10.1(c) solely with respect to a default under Article 9, 10.1(f) or
10.1(n).

“Stated Rate” has the meaning given it in Section 2.6(g).

“Subordinated Debt” means indebtedness incurred by Borrower which shall be (a)
in an amount satisfactory to Agent, (b) made pursuant to documents in form and
substance satisfactory to Agent (the “Subordinated Debt Documents”), and (c)
subordinated to all of Borrower’s now or hereafter indebtedness to Agent and the
Lenders pursuant to a Subordination Agreement.

“Subordination Agreement” means a subordination, intercreditor, or other similar
agreement in form and substance, and on terms, approved by Agent in writing.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.  Unless the context otherwise requires, each
reference to a Subsidiary shall be a reference to a Subsidiary of a Borrower.

[***]

[***]

[***]

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Testing Date” means the last date of each calendar quarter.

“Transaction Projections” means, [***].

“Transfer” has the meaning given it in Section 7.1.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the IRC.

“Withholding Agent” means Borrower and Agent.

[SIGNATURES APPEAR ON FOLLOWING PAGES]










 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

    

BORROWER:

 

 

 

 

 

RIGEL PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 










 

 

    

AGENT:

 

 

 

 

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

By:     Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:     Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 










 

    

LENDERS:

 

 

 

 

 

MIDCAP FINANCIAL TRUST

 

 

 

 

 

By:     Apollo Capital Management, L.P.,

 

 

its investment manager

 

 

 

 

 

By:     Apollo Capital Management GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

Maurice Amsellem

 

 

Title:

Authorized Signatory

 

 










 

 

 

 

 

    

LENDERS:

 

 

 

 

 

APOLLO INVESTMENT CORPORATION

 

 

 

 

 

By:     Apollo Investment Management, L.P., as Advisor

 

 

 

 

 

By:     ACC Management, LLC, as its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 










 

CREDIT FACILITY SCHEDULE

The following Credit Facilities are specified on this Credit Facility Schedule:

Credit Facility #1:

Credit Facility and Type:          Term, Tranche 1

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

 

 

Lender

Applicable Commitment

Midcap Financial Trust

Seven Million Dollars ($7,000,000)

Apollo Investment Corporation

Three Million Dollars ($3,000,000)

 

 

Total:

Ten Million Dollars  ($10,000,000)

 

The following defined terms apply to this Credit Facility:

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

Applicable Floor:  means one and one half percent (1.50%) per annum for the
Applicable Libor Rate.

Applicable Margin:  a rate of interest equal to five and sixty-five
one-hundredths percent (5.65%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, two and one half percent (2.5%) multiplied by the amount of the
outstanding principal of the Credit Extension prepaid or required to be prepaid
(whichever is greater); (b) for an Accrual Date on or after the date which is
twelve (12) months after the Closing Date through and including the date which
is twenty-four (24) months after the Closing Date, one and one half percent
(1.5%) multiplied by the amount of the outstanding principal of the Credit
Extension prepaid or required to be prepaid (whichever is greater); and (c) for
an Accrual Date on or after the date which is twenty-four (24) months after the
Closing Date through and including the date immediately preceding the Maturity
Date, one percent (1.0%) multiplied by the amount of the outstanding principal
of the Credit Extension prepaid or required to be prepaid (whichever is
greater).

Commitment Commencement Date:  Closing Date.

Commitment Termination Date:  the close of the Business Day following the
Closing Date.

Minimum Credit Extension Amount: $10,000,000.00

 










 

Credit Facility #2:

Credit Facility and Type:           Term, Tranche 2

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

Seven Million Dollars ($7,000,000)

Apollo Investment Corporation

Three Million Dollars ($3,000,000)

 

 

Total:

Ten Million Dollars  ($10,000,000)

 

The following defined terms apply to this Credit Facility:

Applicable Funding Conditions: N/A.

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

Applicable Floor:  means one and one half percent (1.50%) per annum for the
Applicable Libor Rate.

Applicable Margin:  a rate of interest equal to five and sixty-five
one-hundredths percent (5.65%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, two and one half percent (2.5%) multiplied by the amount of the
outstanding principal of the Credit Extension prepaid or required to be prepaid
(whichever is greater); (b) for an Accrual Date after the date which is twelve
(12) months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, one and one half percent (1.5%)
multiplied by the amount of the outstanding principal of the Credit Extension
prepaid or required to be prepaid (whichever is greater); and (c) for an Accrual
Date after the date which is twenty-four (24) months after the Closing Date
through and including the date immediately preceding the Maturity Date, one
percent (1.0%) multiplied by the amount of the outstanding principal of the
Credit Extension prepaid or required to be prepaid (whichever is greater).

 

Commitment Commencement Date:  Closing Date.

Commitment Termination Date:  the earliest to occur of (a) December 31, 2020,
(b) the date on which any Credit Extensions are made by the Lenders in respect
of Credit Facility #3 or Credit Facility #4, and (c) the delivery of a written
notice by Agent to Borrower terminating the Applicable Commitments following an
Event of Default that has not been waived or cured at the time such notice is
delivered.

Minimum Credit Extension Amount: $10,000,000.00

 










 

Credit Facility #3:

Credit Facility and Type:          Term, Tranche 3

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

Fourteen Million Dollars ($14,000,000)

Apollo Investment Corporation

Six Million Dollars ($6,000,000)

 

 

Total:

Twenty Million Dollars ($20,000,000)

 

The following defined terms apply to this Credit Facility:

Applicable Funding Conditions: means the following:

(a)           [***]; and

(b)          [***].

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

Applicable Floor:  means one and one half percent (1.50%) per annum for the
Applicable Libor Rate.

Applicable Margin:  a rate of interest equal to five and sixty-five
one-hundredths percent (5.65%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, two and one half percent (2.5%) multiplied by the amount of the
outstanding principal of the Credit Extension prepaid or required to be prepaid
(whichever is greater); (b) for an Accrual Date after the date which is twelve
(12) months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, one and one half percent (1.5%)
multiplied by the amount of the outstanding principal of the Credit Extension
prepaid or required to be prepaid (whichever is greater); and (c) for an Accrual
Date after the date which is twenty-four (24) months after the Closing Date
through and including the date immediately preceding the Maturity Date, one
percent (1.0%) multiplied by the amount of the outstanding principal of the
Credit Extension prepaid or required to be prepaid (whichever is greater).

 

Commitment Commencement Date:  The satisfaction of the Applicable Funding
Conditions for this Credit Facility.

Commitment Termination Date:  the earliest to occur of (a) March 31, 2021, (b)
the date on which any Credit Extensions are made by the Lenders in respect of
Credit Facility #4, and (c) the delivery of a written notice by Agent to
Borrower terminating the Applicable Commitments following an Event of Default
that has not been waived or cured at the time such notice is delivered.

Minimum Credit Extension Amount: $20,000,000.00










 

Credit Facility #4:

Credit Facility and Type:          Term, Tranche 4

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

Applicable Commitment

Midcap Financial Trust

Fourteen Million Dollars ($14,000,000)

Apollo Investment Corporation

Six Million Dollars ($6,000,000)

 

 

Total:

Twenty Million Dollars ($20,000,000)

 

The following defined terms apply to this Credit Facility:

Applicable Funding Conditions: means the following:

(a)           [***]; and

(b)          [***].

Applicable Interest Period:  means the one-month period starting on the first
(1st) day of each month and ending on the last day of such month; provided,
however, that the first (1st) Applicable Interest Period for each Credit
Extension under this Credit Facility shall commence on the date that the
applicable Credit Extension is made and end on the last day of such month.

Applicable Floor:  means one and one half percent (1.50%) per annum for the
Applicable Libor Rate.

Applicable Margin:  a rate of interest equal to five and sixty-five
one-hundredths percent (5.65%) per annum.

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, two and one half percent (2.5%) multiplied by the amount of the
outstanding principal of the Credit Extension prepaid or required to be prepaid
(whichever is greater); (b) for an Accrual Date after the date which is twelve
(12) months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, one and one half percent (1.5%)
multiplied by the amount of the outstanding principal of the Credit Extension
prepaid or required to be prepaid (whichever is greater); and (c) for an Accrual
Date after the date which is twenty-four (24) months after the Closing Date
through and including the date immediately preceding the Maturity Date, one
percent (1.0%) multiplied by the amount of the outstanding principal of the
Credit Extension prepaid or required to be prepaid (whichever is greater).

Commitment Commencement Date:  The satisfaction of the Applicable Funding
Conditions for this Credit Facility.

Commitment Termination Date:  the earliest to occur of (a) March 31, 2022, and
(b) the delivery of a written notice by Agent to Borrower terminating the
Applicable Commitments following an Event of Default that has not been waived or
cured at the time such notice is delivered.

Minimum Credit Extension Amount: $20,000,000.00

 

AMORTIZATION SCHEDULE (FOR EACH CREDIT FACILITY)










 

Credit Facility #1

Commencing on October 1, 2021 (the “Initial Amortization Start Date”) and
continuing on the first day of each calendar month thereafter, an amount equal
to the aggregate principal amount advanced under Credit Facility #1 divided by
thirty-six (36); provided if Borrower provides evidence satisfactory to Agent
that the applicable IO Extension Conditions (as defined below) have been
satisfied at least ten (10) Business Days prior to the Initial Amortization
Start Date, then the Initial Amortization Start Date shall be extended such that
principal payments shall commence on the applicable Extended Amortization Start
Date and shall be in an amount equal to the aggregate principal amount advanced
under Credit Facility #1 divided by the number of full calendar months remaining
(including the month in which the first amortization payment is made) before the
occurrence of the Maturity Date.

Credit Facility #2:

Commencing on the Initial Amortization Start Date and continuing on the first
day of each calendar month thereafter, an amount equal to the aggregate
principal amount advanced under Credit Facility #2 divided by thirty-six (36);
provided if Borrower provides evidence satisfactory to Agent that the applicable
IO Extension Conditions (as defined below) have been satisfied at least ten (10)
Business Days prior to the applicable Initial Amortization Start Date, then the
Initial Amortization Start Date shall be extended such that principal payments
shall commence on the Extended Amortization Start Date and shall be in an amount
equal to the aggregate principal amount advanced under Credit Facility #2
divided by the number of full calendar months remaining (including the month in
which the first amortization payment is made) before the occurrence of the
Maturity Date.

Credit Facility #3:

Commencing on the Initial Amortization Start Date and continuing on the first
day of each calendar month thereafter, an amount equal to the aggregate
principal amount advanced under Credit Facility #3 divided by thirty-six (36);
provided if Borrower provides evidence satisfactory to Agent that the applicable
IO Extension Conditions (as defined below) have been satisfied at least ten (10)
Business Days prior to the applicable Initial Amortization Start Date, then the
Initial Amortization Start Date shall be extended such that principal payments
shall commence on the Extended Amortization Start Date and shall be in an amount
equal to the aggregate principal amount advanced under Credit Facility #3
divided by the number of full calendar months remaining (including the month in
which the first amortization payment is made) before the occurrence of the
Maturity Date.

Credit Facility #4:

Commencing on the latest to occur of (a) the Initial Amortization Start Date,
(b) the first day of the first full calendar month immediately following such
Credit Extension, and (c) the applicable Extended Amortization Start Date (if
any), and, in each case, continuing on the first day of each calendar month
thereafter, an amount equal the outstanding Credit Extension in respect of
Credit Facility #4 divided by the number of full calendar months remaining
(including such first full calendar month) before the occurrence of the Maturity
Date.

Notwithstanding anything to the contrary contained in the foregoing, the entire
remaining outstanding principal balance under all Credit Extensions shall mature
and be due and payable upon the Maturity Date.

For purposes hereof of this Amortization Schedule, the following terms shall
have the following meanings:

“IO Extension Conditions” means [***].

 “Extended Amortization Start Date” means the earlier to occur of (a) if
Borrower has satisfied the First IO Extension Conditions but fails to satisfy
the Second IO Extension Conditions, October 1, 2022, or (b) if Borrower has
satisfied both the First IO Extension Conditions and the Second IO Extension
Conditions, October 1, 2023.

 



